10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 1 of 78

Case 2:18-cv-00537-JLR Document 160 *SEALED*

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

JOHNNY DELASHAW, JR.,

Plaintiff,

SEATTLE TIMES COMPANY, et
al.,

Defendants.

 

 

CASE NO. C18-0537JLR

ORDER ON DEFENDANTS’
MOTIONS FOR SUMMARY
JUDGMENT

(PROVISIONALLY FILED
UNDER SEAL)

I. INTRODUCTION

Before the court are (1) Defendant Seattle Times Company’s (“Seattle Times” or

“the Times”) motion for partial summary judgment (Times MSJ (Dkt. ## 109 (sealed);

156 (redacted))); and (2) Defendant Charles Cobbs’ motion for partial summary

judgment (Cobbs MSJ (Dkt. # 116)). Plaintiff Johnny Delashaw, Jr. opposes the motions.

(See Times MSJ Resp. (Dkt. # 123); Cobbs MSJ Resp. (Dkt. # 140).) The court has

considered the motions, the parties’ submissions in support of and in opposition to the

ORDER - 1

Filed 06/11/20 Page 1 of 78

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 2 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 2 of 78

motions, and the applicable law. Being fully advised, the court GRANTS in part and
DENIES in part both motions.!
Il. BACKGROUND

A. Dr. Delashaw

Dr. Delashaw received his medical degree from the University of Washington.
(Delashaw Decl. (Dkt. # 126) 4 2.) Dr. Delashaw spent 20 years as a practicing
neurosurgeon at Oregon Health & Science University (“OHSU”) before leaving to
become a professor and the Chairman of Neurological Surgery at University of
California, Irvine (“UC Irvine”). (/d.) Dr. Delashaw left UCI for a position at Swedish
Medical Center (“Swedish”) in 2013 and remained employed at Swedish’s Cherry Hill
campus in Seattle, Washington (hereinafter, “Cherry Hill” or “Swedish Cherry Hill”)
until 2017. (/d.) Most recently, he was the Chairman of Neurosurgery and Spine at the
Swedish Neuroscience Institute (“SNI’). (/d.)
B. Internal Strife at SNI

Dr. Delashaw’s arrival at Swedish Cherry Hill, promotion to Chairman of
Neurosurgery and Spine at SNI, and management tactics at SNI caused a considerable
amount of turmoil at SNI. In January 2014, Dr. Frances Broyles, the Medical Director of
Neuroendocrinology at Swedish, wrote a letter to Swedish’s CEO, Anthony Armada.

(See Ist Baer Decl. (Dkt. # 117) 3, Ex. 4 at SWE_005725.) Dr. Broyles voiced his

 

' No party requests oral argument (see Times Not. (Dkt. # 148) (withdrawing the Times’
request for oral argument); Cobbs MSJ at 1; Times MSJ Resp. at 1; Cobbs MSJ Resp. at 1), and
the court finds oral argument unnecessary to its disposition of the motions, see Local Rules W.D.
Wash. LCR 7(b)(4).

ORDER - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 3 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 3 of 78

“extreme concern over the nuclear disruption of SNI by Dr. Delashaw” and alleged that
Dr. Delashaw “has offended virtually every doctor at SNI, has bad mouthed SNI
physicians, and attempted to steal patients.” (See id.) In July 2014, Dr. Marc Mayberg,
one of the co-founders of SNI, accused Dr. Delashaw of falsely informing other
physicians that Dr. Mayberg was “terminally ill with cancer and stopping practice” when
Dr. Delashaw knew that Dr. Mayberg was practicing without limitation. (See id. § 3, Ex.
5 at 000047.) Dr. Mayberg also claimed that Dr. Delashaw had made “[n]on-collegial
and derogatory comments” about Dr. Mayberg’s medical recommendations to patients
that Dr. Mayberg had referred to Dr. Delashaw. (See id.) In December 2014, Mary
Fearon, the Director of Perioperative Services at Swedish, informed a Swedish
administrator that Dr. Delashaw “has not helped the [operating room] nursing staff in any
capacity this year” and that she did not believe he should be promoted because:
e = He lies.
e He does not practice within the culture of safety—{h]e is
degrading to the nurses in the room. When a nurse asks for him
to spell the name of a specimen he sighs heavily and uses a
condescending voice to spell out the name of the specimen. The
nurses fear him and he uses power to make sure they do not
challenge him.
e  Hehas a dictatorial leadership style[.]

e [would not put myself at risk as the Director of surgery with his
decision making and risk taking behavior.

(See id. J 3, Ex. 6 at SWE_005780.)
By January 2015, roughly 16 months after SNI hired Dr. Delashaw, SNI had
received 32 Quality Variance Reports (“QVR”) and 17 behavior reports about Dr.

Delashaw—a number that Swedish’s 30(b)(6) deponent testified seemed “high.” (See Ist

ORDER - 3

 
10

11

12

13

14

[3

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 4 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 4 of 78

Baer Decl. § 3, Ex. 1 (“Swedish 30(b)(6) Dep.”) at 124:25-125:8.) At that time, the chair
of the Surgery Quality Review Committee and vice-chair of the Department of Surgery at
Swedish, Dr. Eric Vallieres, resigned from those positions when Swedish announced Dr.
Delashaw’s promotion to Chairman of Neurosurgery and Spine. (See id. § 3, Ex. 2 at
ST_0014197-99.”) Dr. Vallieres pointed to the high volume of complaints against Dr.
Delashaw and stated that he “cannot continue as the [c]hair of a [c]ommittee that is to
oversee the 360 degree quality of care delivery in the Swedish surgical world when my
administration promotes an individual that has shown very little respect for the Culture of
Safety and related processes.” (Jd. at ST_0014197.)

The complaints and concerns continued to roll in. In July 2015, Dr. Peggy
Hutchison, Swedish’s Chief of Staff, wrote that she had spoken with at least five
physicians who were unhappy with Dr. Delashaw but were “‘scared of retaliation” and did
not know where to turn for help. (See 1st Baer Decl. § 3, Ex. 7.) In August 2015, Dr.
David Newell, another co-founder of SNI, informed Dr. Hutchison that a number of his
colleagues had expressed to him that Dr. Delashaw’s leadership had created “an
atmosphere of fear and intimidation, lack of collegiality, as well as interference with
individual practices resulting in interference with referral patterns, and also quality of
care issues.” (See id. J 3, Ex. 8 at NEWELL _SDT_004053.) Dr. Newell also detailed

H

 

* Dr. Vallieres’ letter states that SNI promoted Dr. Delashaw to “Chief of Neurosurgery”
as opposed to “Chairman of Neurosurgery and Spine,” which is the terminology that Dr.
Delashaw uses in his declaration to describe his promotion. (See id.; Delashaw Decl. § 2.)

ORDER - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

2a

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 5 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 5 of 78

several specific examples of Dr. Delashaw’s conduct in support of his accusations. (See
id. at NEWELL_SDT_004053-55.)

In addition to the internal complaints about Dr. Delashaw circulated at Swedish, at
least two individuals filed anonymous complaints with the Washington Department of
Health (“DOH”) in early 2016. In January 2016, an anonymous whistleblower filed a
complaint with DOH noting that there had been numerous internal complaints filed
within Swedish about “quality issues related to the neurosurgical service” at Swedish’s
Cherry Hill campus, where Dr. Delashaw worked. (See id. J 3, Ex. 12 at
JDEL_026824-26.) The whistleblower claimed that the “[a]llegations include
inappropriate surgeries, increase in complications and infection rates, unsupervised
surgery and critical care by neurosurgical fellows, and abuse of surgical staffing and
scheduling protocols to facilitate surgeons[’] convenience.” (/d. at JDEL_026826.) The
complaint also listed 15 providers who had either left or were fired from Swedish as a
result of Swedish’s response to these internal complaints. (/d. at JDEL_026826-27.)

In March 2016, another anonymous whistleblower filed a complaint against Dr.
Delashaw with the Washington Medical Quality Assurance Commission (“MQAC”).
(See id. § 3, Ex. 13 at JDEL_000431.) This complaint alleged that Dr. Delashaw threw a
phone at one nurse in the operating room and screamed at another nurse and threatened
her job. (See id.) The complaint noted that there “have been other instances of such
unprofessional and disruptive behavior involving staff in the [operating room]” and that
the behavior was cause for concern for the welfare of the staff and Swedish’s patients.

(See id.)

ORDER - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

ia

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 6 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 6 of 78

In addition to the whistleblower complaints, several more individuals filed internal
complaints against Dr. Delashaw in 2016. In November 2016, Dr. Doug Backous, then
the Director of the Swedish Center for Hearing and Skull Base Surgery, wrote to Swedish
Human Resources that Dr. Delashaw had created a “toxic work environment at Swedish”
and that he felt “pushed in a corner . . . by the current environment of intimidation, fear
and retaliation promoted by Dr. Delashaw.” (See id. § 3, Ex. 10 at SWE_005767.) He
complained of Dr. Delashaw “working to redirect referrals, interfering with my referral
network and intimidating my staff,” and he ultimately refused to participate in surgeries
with Dr. Delashaw. (See id.)

On November 4, 2016, Dr. Cobbs sent a letter to Mr. Armada regarding Dr.
Delashaw that constitutes one of the focal points of Dr. Delashaw’s lawsuit against Dr.
Cobbs (the “November 2016 Letter”). (See id. § 3, Ex. 26; Am. Compl. (Dkt. # 25)

{| 73-78.) The November 2016 Letter outlined concerns that Dr. Cobbs claimed were
raised by physicians, nurses, and staff about Dr. Delashaw that fell into the following
categories: (i) a pattern of intimidation, harassment, and retaliation; (ii) discouraging the
reporting of errors; (iii) discouraging staff from asking questions; (iv) contributing to the
loss of experienced personnel; (v) jeopardizing patient safety with disruptive behavior;

and (vi) interfering with other physicians’ referrals and practices. (See 1st Baer Decl. ¥ 3,
Ex. 26.) Although Dr. Cobbs was the only signatory to the November 2016 Letter, he
received input from multiple Swedish surgeons on its content. (See id. 4 3, Exs. 27-33.)
Dr. Cobbs testified that he omitted the names of the other surgeons from his letter

Hf

ORDER - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 7 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 7 of 78

because he believed that those surgeons were afraid of retaliation from Dr. Delashaw.
(See id. ¥ 3, Ex. 25 (“Cobbs Dep.”) at 192:19-193:5.4)

On December 20, 2016, Mr. Armada informed Dr. Delashaw that Swedish had
“documented repeated and numerous complaints about your leadership,” and despite
Swedish’s efforts to counsel and support Dr. Delashaw, Swedish “continue[s] to hear the
concerns and the concerns are growing.” (See lst Goldman Decl. (Dkt. # 108) 4 5, Ex. 3
at JDEL_027310.) Mr. Armada notified Dr. Delashaw that Swedish could no longer keep
him in the role of Chair of Neurosurgery at SNI and would instead move him into an
administrative role as “Chair Emeritus of Neurosurgery at SNI.” (See id.) In this new
position, Dr. Delashaw would continue to focus on his clinical practice, lead SNI’s
philanthropic efforts, and help recruit neurosurgeons to Swedish. (See id.) However,
effective immediately, Swedish planned to transition the management of the
neurosurgery practice at SNI to an interim Chair of Neurosurgery. (See id.)

G MQAC Proceedings

Beginning in May 2016, a DOH investigator, Stephen Correa, interviewed Dr.
Hutchison and six nurses about Dr. Delashaw’s behavior as part of a MQAC
investigation into Dr. Delashaw. (See 1st Baer Decl. § 3, Exs. 14-21.) These individuals
consistently reported concerns about: (i) the toxic environment created by Dr.

Delashaw’s behavior and intimidation; (ii) hypothetical and actual patient safety issues

 

3 Portions of Dr. Cobbs’ deposition are also found in the record in Exhibit 38 to the
Declaration of Caitlin Pratt. (See Pratt Decl. (Dkt. # 141) 4 32, Ex. 38.) The court cites to Dr.
Cobbs’ deposition as “Cobbs Dep.” wherever it is found in the record.

ORDER - 7

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 8 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 8 of 78

caused by SNI staff discomfort when communicating with Dr. Delashaw; (iii) fear of
retaliation; and (iv) nurse and staff departures because of Dr. Delashaw’s misconduct.
(See generally id.) Some of the individuals that Mr. Correa interviewed acknowledged
that they had left Swedish Cherry Hill because of Dr. Delashaw. (See, e.g., id. 43, Exs.
14 at JDEL_022763, 17 at JDEL_022767.)

On May 5, 2017, MQAC summarily suspended Dr. Delashaw’s credential to
practice medicine via ex parte order. (See id. | 3, Ex. 35 at JDEL_013094-95.) At Dr.
Delashaw’s request, MQAC held a show cause hearing on June 13, 2017, and on June 19,
2017, MQAC issued an order upholding the summary suspension pending a full
adjudication of the allegations. (/d.) The matter then proceeded to a nine-day evidentiary
hearing before MQAC that was held on April 23-26 and April 30-May 4, 2018. (dd. at
JDEL_013095.) Twenty doctors, nurses, and medical staff testified on behalf of DOH;
Dr. Delashaw testified on his own behalf and presented testimony from 17 doctors and
medical staff members. (/d.) The parties admitted 137 exhibits. (See id. at
JDEL_013096-104.)

On July 5, 2018, MQAC issued its findings of fact, conclusions of law, and final
order on Dr. Delashaw’s case (the “MQAC Order”). (See id. at JDEL_013121.) The
MQAC’s findings of fact included the following:

[Dr. Delashaw] engaged in a pattern of intimidation with staff, discouraged

staff from reporting errors, discouraged staff from asking questions, and

contributed to the loss of experienced personnel. These actions jeopardized

Swedish-Cherry Hill Hospital’s culture of safety and normalized

unacceptable and unsafe practices, creating an atmosphere of normalized
deviance. As a result, patients were put at an increased risk of harm. (Id.

 

q 1.6.)

ORDER - 8

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:18-cv-00537-JLR Document 160 *SEALED*

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 9 of 78

[Dr. Delashaw] engaged in multiple acts of intimidation of hospital staff,
forming a disturbing pattern of behavior. As a result of this pattern of
intimidation, the Respondent created an environment in which the ability of
staff to provide safe patient care was put [in] jeopardy. (/d. ¥ 1.7.)

[Dr. Delashaw] contributed to an environment where reporting [disruptive
behavior and issues that may put patients at risk]... was discouraged. (/d.
q 1.23.)

[Dr. Delashaw’s] behavior also discouraged staff from asking questions and,
consequently, put patients at risk of medical error. U/d. § 1.25.)

As a result of this behavior, . . . hospital staff were discouraged from asking
questions. This increased the chances that a mistake could occur; it also
diminished staff members’ ability to advocate for patients. As a result, there
was a significantly increased risk to patients. (/d. ¥ 1.27.)

As aresult of [Dr. Delashaw’s] disruptive behavior, multiple nurses left their
positions at Swedish .... Asa result, patients and the public were put at
increased risk. (/d. J] 1.28-1.30.)

[Dr. Delashaw’s] behavior while working for [SNI] constituted disruptive
physician behavior ... . [Dr. Delashaw’s] behavior negatively affected the
culture of safety, ultimately replacing it with a culture of fear. This led toa
compromise of team effectiveness and, as a result, an unreasonable risk of
patient harm. (/d. ¥ 1.37.)

Any internal disputes that [Dr. Delashaw] may have had with other
physicians at SNI regarding salaries or administrative control of SNI, or any
workload disputes that the nurses at Swedish-Cherry Hill had with physicians
and management staff, are not relevant to the fact that [Dr. Delashaw]
committed disruptive physician behavior.’ (/d. | 1.38.)

Based on these findings of fact, MQAC concluded that DOH had proven by clear
and convincing evidence that Dr. Delashaw had committed unprofessional conduct as

defined in RCW 18.130.180(4):

Incompetence, negligence, or malpractice which results in injury to a patient
or which creates an unreasonable risk that a patient may be harmed. The use
of a nontraditional treatment by itself shall not constitute unprofessional

ORDER - 9

Filed 06/11/20 Page 9 of 78

 
10

11

12

13

14

15

16

17

18

19

20

21

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 10 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 10 of 78

conduct, provided that it does not result in injury to a patient or create an
unreasonable risk that a patient may be harmed.

(Id. { 2.4.) In determining the appropriate sanction for Dr. Delashaw’s conduct, MQAC
considered the following “aggravating factors”:

the incidents of [Dr. Delashaw’s] disruptive conduct were not isolated; [Dr.

Delashaw’s] disruptive conduct formed a pattern of behavior; [Dr.

Delashaw’s] behavior contributed to the normalization of deviance at his

workplace; and [Dr. Delashaw] did not show remorse for his behavior.
(Id. | 2.6.) MQAC also noted, however, that the “mitigating factors” included the fact
that Dr. Delashaw had not engaged in prior misconduct and had a “long history of
providing needed services to his community.” (/d.) Based on these factors, MQAC
concluded that Dr. Delashaw’s conduct fell into “Tier B” of the standard of care schedule
found at WAC 246-16-810 (see id.), which defines a Tier B violation as one that
“[e]aused moderate patient harm or risk of moderate to severe patient harm,” WAC
246-16-810. MQAC reinstated Dr. Delashaw’s license to practice in Washington, but
placed him on oversight for three years, ordered him to submit to an evaluation of his
disruptive behavior, barred him from holding a “medical leadership position,” ordered
him to periodically appear before MQAC to discuss his behavior and progress, and fined
him $10,000.00. (See 1st Baer Decl. ¥ 3, Ex. 35 at §§ 3.1-3.5.)

Dr. Delashaw appealed the MQAC Order. (See id. J 3, Ex. 36.) The Thurston
County Superior Court affirmed the MQAC Order on September 29, 2019. (See id. at 3.)
D. The Times’ Investigation and Articles

Although Dr. Delashaw’s claims against Dr. Cobbs relate primarily to the

November 2016 Letter and Dr. Cobbs’ participation in Dr. Delashaw’s eventual ouster

ORDER - 10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 11 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 11 of 78

from Swedish (see Am. Compl. {{ 50-98), Dr. Delashaw’s claims against the Times
center on a series of articles entitled Quantity of Care that the Times published on
February 12, 2017, about SNI’s practices. (See Farmer Decl. (Dkt. # 130) ¥ 2, Ex. | at
ST_0041671-75 (“1st Times Art.”); id. at ST_0041676-79 (“2d Times Art.”); see also
Am. Compl. {J 99-163.) Notably, these articles were published after MQAC had
launched its investigation into Dr. Delashaw, but before MQAC suspended Dr.
Delashaw’s license and held an evidentiary hearing.

1. The First Times Article

The first article in the Quantity of Care series, titled A Lost Voice (the “First Times
Article”), describes the surgery, recovery process, and untimely death of one of Dr.
Delashaw’s patients, “T.G.” (See generally \st Times Art.) The First Times Article
weaves her story with reporting on Swedish and SNI’s surgery volume, compensation
practices, and data on SNI’s surgical outcomes. (See id.)

According to the article, T.G. was diagnosed with Ehlers-Danlos Syndrome
(“EDS”), a rare disorder “that causes unusual looseness in ligaments and other connective
tissues, leading to unstable joints and persistent pain.” (/d. at ST_041672.) T.G. and her
family met with Dr. Delashaw and discussed the possibility of undergoing a cervical
spinal fusion, a procedure in which Dr. Delashaw “would use metal rods and screws to
better stabilize the vertebrae in [T.G.’s] neck.” (/d. at ST_041673.) The First Times
Article states that “fusions were a routine part of [Dr. Delashaw’s] care—records show he
did at least 140 of them in 2014.” Cd.)

//

ORDER - 11

 
10

1]

Id

13

14

15

16

17

18

19

20

21

Ze

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 12 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 12 of 78

The First Times Article goes on to state that Dr. Delashaw “had a reputation as a
workhorse whose ability to churn through surgeries could single-handedly alter an
institution’s financial picture.” (Jd.) The Times reported further that Dr. Delashaw “was
delivering on that promise,” and “managed his workload by booking multiple operations
at the same time and by allowing his surgical fellows—essentially doctors getting
specialized training—to handle portions of the surgeries.” (Jd.) The First Times Article
states:

Delashaw’s methods bothered some of his colleagues, according to medical

records. And in the months after Delashaw arrived at Cherry Hill, his new

co-workers filed a range of internal complaints questioning his practices and
commitment to patient care.

(Id.)

The First Times Article reports that medical records do not include “when
Delashaw arrived in the operating room [for T.G.’s surgery], and it’s unclear who
handled certain parts of the surgery.” (/d.) However, the Times reported, “Delashaw
wrote that he was ‘present’ during critical portions of the surgery.” (/d.)

After reporting on T.G.’s life, upbringing, and hobbies, the First Times Article
reports that after her surgery, T.G. had difficulty breathing. (Jd. at ST_041674.)
According to the First Times Article, T.G.’s father, who has a medical background, “felt
the medical staff was too dismissive about his daughter’s breathing,” and was alarmed
that “nobody was considering what would happen if [T.G.’s] airway suddenly closed.”
(Id.) He pointed out to medical staffers that T.G.’s surgically-fused neck would make it

difficult to intubate her if she stopped breathing, and that the only way to get her air

ORDER - 12

 
10

11

lz

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 13 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 13 of 78

would be to use tools in a “crike kit” to perform a cricothyrotomy—a procedure that
involves cutting a hole in the throat to establish an emergency airway. (/d.) Doctors
eventually moved T.G. to the intensive care unit (“ICU”). The First Times Article
reports that T.G. told her parents “that she explained to Delashaw about her trouble
breathing and that her jaw wouldn’t open. She said Delashaw responded that there was
nothing he did that would have put her jaw out of place and that he suggested she see a
specialist after leaving the hospital.” (/d.) Dr. Delashaw signed a note stating that T.G.
had “subjective mild difficulty breathing,” something the surgical team “suspected was
related to the tracheal tube used during surgery.” (/d.)

The First Times Article reports that at 1:26 p.m. on February 11, 2014—the day
after her surgery—according to T.G.’s parents, she “strained to bellow out a message
through her hoarse throat: ‘I can’t breathe! Help me! I can’t breathe!” (Id.) The First
Times Article reports that instead of grabbing a crike kit, ICU staffers tried to force an
airway device into T.G.’s throat. (Jd.) T.G. went into cardiac arrest about 20 minutes
after she gasped for help. (/d.) She spent the next nine days in a comatose state and
passed away at 10:41 p.m. on February 20, 2014. (/d.) The First Times Article ends as
follows:

It’s not publicly known whether [T.G.]’s unexpected death led to changes at
Swedish-Cherry Hill, or whether anyone faced internal discipline.

Dr. Delashaw has since been promoted. He’s now the chairman of
neurosurgery.

(/d.)

H/

ORDER - 13

 
10

11

12

13

14

15

16

17

18

19

20

21

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 14 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 14 of 78

2. The Second Times Article

The Times published a second article in its Quantity of Care series on February
12, 2017, entitled “High volume, big dollars, rising tension” (the “Second Times
Article”). (See generally 2d Times Art.) A subheader for the Second Times Article
reads: “At Swedish’s premier neurosurgery hub, internal records and interviews with
staff reveal an array of warnings about patient safety amid concerns about retribution
from a star surgeon in charge.” (/d. at ST_041676.) The Second Times Article begins by
reporting that Providence Health & Services (“Providence”) acquired Swedish in 2011,
and that a few years later, “Providence and Swedish had overhauled the way Cherry
Hill’s neuroscience program approaches the business of medicine, enriching the nonprofit
institution and its star surgeons.” (/d.) The Second Times Article then juxtaposes
Swedish’s financial success with a suggestion about patient care:

A steady churn of high-risk patients undergoing invasive brain and spine

procedures allowed Cherry Hill to generate half a billion dollars in net

operating revenue in 2015—a 39 percent increase from just three years prior.

It also had the highest Medicare reimbursements per inpatient visit of any

U.S. hospital with at least 150 beds.

By those metrics, Providence’s acquisition of Cherry Hill has been a rousing
success story.

But the aggressive pursuit of more patients, more surgeries and more dollars
has undermined Providence’s values—rooted in the nonprofit’s founding as
a humble home where nuns served the poor—and placed patient care in
jeopardy, a Seattle Times investigation has found.

(Id.) The Second Times Article then reports that the Times spent “a year” examining

records, and made the following findings:

//

ORDER - 14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 15 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED*

The doctors in the neuroscience unit are incentivized to pursue a
high-volume approach with contracts that compensate them for large
patient numbers and complicated surgical techniques. Of the six top-
producing brain and spine surgeons in Washington state in 2015, five
were part of Cherry Hill’s neuroscience team, averaging $67 million in
billed charges.

The hospital touts its star surgeons to draw patients from hundreds of
miles away, but six current and former staffers said those doctors will
sometimes do little in the operating room once the patient is under
anesthesia. Instead, the surgeons will leave less-experienced doctors
receiving specialized training to handle parts of a surgery. That allows
the primary surgeons to be in another operating room—a practice known
as “concurrent surgery”—to maintain high volumes. It is not prohibited
but can test the limits of Medicare rules.

Hospital leaders recruited one doctor from another institution as he dealt
with an internal investigation and allegations that he had high rates of
complications and may have performed unnecessary surgeries. At Cherry
Hill, more allegations of patient care problems emerged about the doctor,
but administrators promoted him to a top leadership position.

Cherry Hill patients have undergone surgeries that are more invasive than
available alternatives. That’s particularly the case in the treatment of
aneurysm patients, where data show a pronounced spike in a technique
that requires opening a patient’s skull and working on the brain instead
of utilizing a less-invasive procedure that does not require a craniotomy.

The increased volume of patients has left medical staffers from the
operating room to the intensive-care unit with massive caseloads,
dividing the attention of ICU nurses who would otherwise provide one-
on-one patient care. A loophole in a Washington state law designed to
enhance patient safety has forced some nurses at Cherry Hill to be on duty
for 20 hours in a day.

There are indications that the high-volume model is taking a toll on
patient care. In benchmarks tracked by the federal government, Cherry
Hill was flagged for having high rates of blood clots, collapsed lungs and
serious surgical complications. State data show a rise in other problem
indicators over the last several years, including aneurysm patients with
high numbers of strokes.

ORDER - 15

Filed 06/11/20 Page 15 of 78

 
10

11

12

13

14

13

16

17

18

19

20

21

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 16 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 16 of 78

(/d.) The Second Times Article then reports that “the most troubling findings” from the
Times’ investigation “came from the doctors and other medical staff members who have
witnessed the changes” inside SNI, findings that were “largely suppressed by a leadership
team that has been accused of disregarding clear problems.” (/d.) The Second Times
Article states that “one neurosurgeon, Dr. Charles Cobbs, in a memo to Swedish CO
Tony Armada last year” wrote: “This toxic, repressive environment has already
negatively impacted the ability of the SNI community to provide the quality care (to) our
patients that they deserve.” (/d.)

The Second Times Article reports that as SNI “was shifting toward a high-volume
practice, Providence recruited Dr. Johnny Delashaw, a star surgeon known around the
West Coast as a top producer.” (/d.) at ST_041677.) The Second Times Article goes on:

In just the first 16 months after his arrival in Seattle, state data show

Delashaw handled 661 inpatient cases totaling more than $86 million in

billed charges for the hospital — more than any other brain or spine surgeon

in the state.

But over that same time, Delashaw faced 49 internal complaints from

alarmed staff members concerned about the quality of his patient care and
alleging unprofessional behavior, internal records show.

ok ak ok

“Some have become disgruntled and some of these health care providers
have left,’ Delashaw wrote. ‘When there is a change in culture it is
commonplace for individuals to complain through the anonymous
complaint system’ at the hospital.

(Id.)

After describing Dr. Delashaw’s appointment to lead SNI, the Times reports on a

 

number of internal complaints about Dr. Delashaw. (/d.) The Times reports on Dr.

ORDER - 16
10

11

12

13

14

13

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 17 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 17 of 78

Vallieres’ memorandum to Swedish administrators and his decision to “step[]down from
his position in protest” of Swedish’s decision to promote “an individual that has shown
very little respect for the Culture of Safety and related processes.” (Jd.) The Second
Times Article also quotes Dr. Vallieres’ belief that the “number of negative reports
submitted by so many different individuals is, in my judgment, a serious indicator of
deficiencies that will not make [Dr. Delashaw] a good leader for Neurosurgery.” (/d.)

The Times then reports: “Despite the concerns aired about Dr. Delashaw, the
hospital’s administrators moved ahead with a plan to revamp surgical contracts in a way
that would incentivize the high-volume approach in which [Dr.] Delashaw excelled.”
(Id.) The Times reports that the revised compensation system ended the practice of
“pooling,” in which surgeons “pooled a portion of their pay and redistributed it among
each other, which encouraged doctors to pass along patients to their peers when they
thought a co-worker might be a better specialist to handle the patient’s procedure.” (Jd.)
The Times goes on: Under the new contracts, “[s]urgeons would be paid almost entirely
on their production, as measured by Relative Value Units, or RVUs,” which “are part of a
Medicare reimbursement formula that assigns a value to each procedure.” (Jd.) The
Second Times Article then reports that volumes among SNI “had been rising” in 2013
and 2014, and “continued rising under Delashaw’s stewardship and the new contracts.”
(Id.)

The Second Times Article then traces Dr. Delashaw’s professional career. It
reports that during a grievance process when Dr. Delashaw was at the UC Irvine, Dr.

Delashaw testified: “I wanted all my faculty—as I said to them many times—I want

ORDER - 17

 
10

11

12

13

14

15

16

17

18

19

20

21

Ze

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 18 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 18 of 78

them to be rich .. . . But in order to be rich, you have to work and you have to do clinical
volume or you have to have other kinds of financial support.” (Jd. at ST_041678.) The
Second Times Article then reported that in April 2013, “the board of directors of the
American Association of Neurological Surgeons voted to censure Delashaw for
questionable testimony he gave in a malpractice case where he was serving as an expert
witness, according to the association. The organization declined to provide details about
the case, including what Delashaw had said.” (/d.)

The Second Times Article then reports on Dr. Delashaw’s treatment of brain
aneurysms in particular. (/d.) The Second Times Article distinguishes between a
“coiling” procedure, a less invasive option, and a “clipping” procedure, which requires
cutting into the scalp and removing a portion of the skull. (/d.) The Second Times
Article states that coiling has grown in popularity because research shows it can be better
for patients. (/d.). “[Dr.] Delashaw, however,” the Second Times Article goes on,
“specializes in the clipping procedure.” (Jd.) The Second Times Article reports that Dr.
Scott Goodwin, chair of the Department of Radiological Sciences at UC Irvine,
“expressed concern that Delashaw had steered the facility into performing the more
invasive clipping procedure at an unusually high rate.” (/d.) The Second Times Article
states:

A Seattle Times analysis of patient data shows dramatic shifts in aneurysm

treatment as [Dr.] Delashaw moved between jobs. Before his 2012 arrival at

UC Irvine, the university’s medical center performed clipping surgery in only

about 13 percent of cases. After [Dr.] Delashaw’s arrival, 62 percent of

aneurysm patients undergoing treatment at Irvine received a clip—the

highest rate among California hospitals who had at least 20 aneurysm cases,
according to state data analyzed by The Times.

ORDER - 18

 
10

1]

12

13

14

15

16

17

18

19

20

21

2m

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 19 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 19 of 78

When [Dr.] Delashaw moved to the Cherry Hill hospital in Seattle, that

campus jumped from 36 percent of cases getting a clip in 2012 to 57 percent

in 2014. The statewide average remained under 40 percent during that same

time.

[Dr.] Delashaw wrote in his statement that he has “a national referral practice

and wherever I go, complex vascular patients follow. It was natural and

expected to see a rise in vascular surgeries with my arrival in Seattle.”

(Id.) The Second Times Article reports that one of Dr. Delashaw’s patients, T.M.,
underwent the clipping procedure and “doesn’t recall [Dr.] Delashaw ever mentioning
that there was a less-invasive treatment... . Medical records show her aneurysm was
small and located in the ophthalmic segment of the internal carotid artery, where research
shows coiling is an option.” (/d.)

The Second Times Article, under the header “Growing the numbers,” reports on
volume-based surgeon contracts, under which surgeons can increase their revenue by
adding more stages to a surgery. (/d.) “All those RVUs equate to more reimbursements
for the hospital and, under the Swedish contracts, more money for the doctors.” (/d.)
“And, with the help of spine cases, Cherry Hill has drawn more Medicare spending for
every inpatient visit than any other hospital in the country that has at least 150 beds.” (Id.
at ST_041678-79.) The Second Times Article then discusses the high volume of certain
surgeries at Swedish. (/d. at ST_041679.) It states that Dr. Delashaw “boasted” in his
testimony in the UC Irvine case “that his RVU prowess dwarfed the output of his
colleagues in the year before he joined the institution.” (/d.) After listing Dr. Delashaw’s

2014 compensation, the Second Times Article ends the subsection by reporting that John

Romley, an economist at the University of Southern California, said that “Tt}here is

ORDER - 19

 
10

11

12

13

14

15

16

17

18

19

20

21

ae

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 20 of 78

Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 20 of 78

(Id.)

 

evidence that physicians respond to volume incentives by adding more procedures—

perhaps unnecessary ones—to a patient’s visit.” (/d.)

The Second Times Article then has a section entitled “Simultaneous surgeries”

that reports on Cherry Hill’s practice of running multiple operating rooms at a time:

At Swedish, surgeries are often scheduled to run at the same time, the six
current and former staffers said. Four workers expressed concern that [Dr.]
Delashaw would only be in the room for less than 15 minutes during a

surgery.

One of [Dr.] Delashaw’s former fellows, Dr. Peter Bouz, said [Dr.] Delashaw
was Clear about which parts of the cases were critical portions that the fellow
could not handle alone. For an aneurysm clipping, the fellow could open the
scalp and remove part of the skull, but [Dr.] Delashaw would need to be there
for putting the clip on the aneurysm, Bouz said.

For other cases, such as the removal of portions of a patient’s vertebrae in a
laminectomy, Bouz said the procedure was simple enough that there was no
critical portion. He said [Dr.] Delashaw would come to check to make sure
it had been done correctly. Bouz noted that the fellows had completed their
residency and were now qualified to work on their own but had come to
Swedish for specialized training.

Four current and former staffers who asked to remain anonymous expressed
concern that the OR would have to pause to wait for [Dr.] Delashaw in the
middle of the surgery, with the patient’s body opened up and under
anesthesia. Bouz said there were times when there was a pause but that it
would typically last no more than 15 minutes. Another former fellow, Dr.
Prashant Kelkar, said [Dr.] Delashaw always came in a timely fashion.

Three of the workers who asked to remain anonymous expressed concern
that [Dr.] Delashaw would be off in a clinic while simultaneously having
multiple cases in the OR. Bouz said that would occur only when one case
was beginning and another was ending.

The final section of the Second Times Article is titled “Strain on Staff.” (/d.) In

relevant part, it reports:

ORDER - 20

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

(Id)

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 21 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED*

Cobbs, the neurosurgeon, included in his memo that staff members believed
[Dr.] Delashaw had decimated the ICU infrastructure and failed ‘to
adequately staff the unit with trained providers.’

Other internal memos obtained by the Times say [Dr.] Delashaw exacerbated
the situation with a caustic demeanor that created a toxic and hostile

environment.
‘Fundamental issues including respect for others, patient safety, appropriate

surgery, and quality of care have been rebuffed by the leadership, in
particularly Dr. Delashaw,’ Cobbs wrote. He declined to comment.

The Second Times article then reports on a memo from Dr. Ralph Pascualy,

then the chief executive of physicians at Swedish, to Dr. Rod Hochman, the CEO

of Providence, “about [Dr.] Delashaw’s issues” in November 2016:

Pascualy wrote that the Cherry Hill neurosurgeons felt intimidated to bring
up what they considered to be [Dr.] Delashaw’s unsafe practices and errors
during the usual morbidity and mortality conference, a common gathering at
hospitals around the country designed to be an open discussion for peers to
give feedback on cases to improve future quality.

He told Hochman that he heard stories of [Dr.] Delashaw making decisions
that led to significant patient harm and death.

“You are perceived as giving him special privilege and honor when he is held
in extremely low regard by every other physician on the medical staff,’
Pascualy wrote. ‘It has created a perception that what really matters at
Swedish is vast RVU production without concern for the means by which it
is achieved.’ Pascualy declined to comment.

(Id.) The Article ends as follows:

H

Ten surgeons and staff members joined together for a meeting with hospital
leadership in October, with some making desperate pleas, according to
minutes from the meeting obtained by The Times. The surgeons reiterated
concerns to Armada, the Swedish CEO, and two other administrators.

ORDER - 21

Filed 06/11/20 Page 21 of 78

 
10

il

12

[3

14

15

16

17

18

19

20

21

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 22 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 22 of 78

The minutes show the group warned that a Seattle Times reporter had been
calling staff members. They feared that a news article could damage the
institution’s reputation.

They were clear in their message: All the problems that had been ignored
were poised to burst into the open. Swedish’s proud culture of safety was at
risk. Delashaw needed to go.

To this day, [Dr.] Delashaw remains in charge.
(/d.)

3. Fallout From the Articles

After publication of the First and Second Times Articles (together, the Articles”),
Dr. Delashaw resigned from SNI in exchange for Beit Ps a an
agreement that he would never again be employed by Swedish. (See 1st Goldman Decl.
| 7, Ex. 5 (sealed).)
E. Dr. Delashaw’s Compensation

The potential impact that Swedish’s compensation model had on Dr. Delashaw’s
practice is one of the focal points of the Articles and this lawsuit. Dr. Delashaw’s
compensation at Swedish was governed by successive contracts. (Delashaw Decl. q 13.)
Dr. Delashaw’s first contract with Swedish was for a two-year term beginning October 1,
2013 (the “First Contract”). (See 1st Goldman Decl. 11, Ex. 9 (sealed) (“Ist Contract”)
at JDEL_036186.) Under the First Contract, Dr. Delashaw’s compensation was tied to
his work Relative Value Units (“wRVU”), a dollar amount assigned to each encounter,

procedure, or surgery:

 

ORDER - 22

 
10

1]

12

13

14

15

16

17

18

19

20

21

Ze

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 23 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 23 of 78

 

(See id, at JDEL_036207.) The First Contract was amended effective March 1, 2014 (the

aie (1st Goldman Decl. { 13, Ex. 11 (sealed) (“2d Contract”) at

JDEL_036240, JDEL_036246-47.) The Providence President for Operations, SNI

  

surgeon Dr. Mayberg, and Dr. Delashaw testified at their depositions that the
wRVU-based compensation system used to compensate Dr. Delashaw is a volume-based
model. (See Ist Goldman Decl. { 8, Ex. 6 (“Butler Dep.”) at 7:5, 19:12; id. q{ 9, Ex..7
(“Mayberg Dep.”) at 54:23-55:2; id. 4 14, Ex. 12 (“Delashaw Dep.”) at 415:15-19
(describing Dr. Delashaw’s compensation plan as one “that was about how much work
you did. The more you did the more you got paid.”).*)

Dr. Delashaw signed a third physician employment agreement effective on April
4, 2015, that included a three-year term (the “Third Contract”). (See 1st Goldman Decl.

(Dkt. # 108) 4 15, Ex. 13 (sealed) (“3d Contract”) at JDEL_007321, JDEL_007332.) [i

 

 

* Portions of Dr. Delashaw’s deposition are also found in the record in Exhibit 36 to the
First Declaration of Jennifer Goldman, Exhibits 3 and 23 to the First Declaration of Jehiel I.
Baer, and Exhibits 49 and 50 to the Second Declaration of Jehiel I. Baer. (See 1st Goldman
Decl. { 38, Ex. 36; Ist Baer Decl. ¥ 3, Exs. 3, 23; 2d Baer Decl. (Dkt. # 144) ¥ 2, Exs. 49-50.)
The court cites to Dr. Delashaw’s deposition as “Delashaw Dep.” wherever it appears in the
record.

 

ORDER - 23

 
10

11

12

13

14

15

16

17

18

19

20

21

22

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 24 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 24 of 78

(Id. at JDEL_007341.) The Third

physician employment agreement effective May 1, 2016 (the “Fourth Contract”). (1st

 

Goldman Decl. § 24, Ex. 22 (sealed) (“4th Contract”) at JDEL_007348, JDEL_007359.)

The Fourth Contract provided Dr. Delashaw hee os
Ie

JDEL_007368.)
Although the Third Contract and Fourth Contract moved to a salary-based
compensation model, Dr. Delashaw’s production volume continued to impact the way in

which Swedish set his salary. To justify Dr. Delashaw’s high level of compensation for

the Third Contract, Swedish commissioned a fair market valuation Pos a ane

 

 
 

(1st Goldman Decl. § 16, Ex. 14 at

SWE_005593-94.) His proposed compensation was oe

(/d.) According to Swedish, “his historic productivity was used to estimate the projected

   

work RVUs that he would generate, and that in turn supported the compensation package

that was being proposed.” (See Swedish 30(b)(6) Dep. at 21:20-22:1.)

According to the fair market valuation analysis, oo

Beene ce one eae ae

 

 

ORDER - 24

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 25 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 25 of 78

Goldman Decl. 16, Ex. 14 at SWE_005593.) [ci

A
®
®
xX
~
oo

SWE_005593-94.) Swedish testified, however, that if Dr. Delashaw did not attain the
projected level of production, such that “production no longer supported the
compensation package,” the contract would not meet Swedish’s standards “and,

therefore, would need to be adjusted” upon renewal. (/d. at 22:2-14.) In fact, the Third

Gig Se en nas cme

 

Dr. Delashaw’s productivity had the same impact on the Fourth Contract as it did

on the Third Contract. Swedish commissioned another fair market valuation {ig

ea Ist Goldman Decl. §] 23, Ex. 21 at

SWE_005563-71.)

BB (2<. a SWE__005566,) In other words,
(See id.) Based in large part ee

ORDER - 25

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 26 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 26 of 78

OC ar etree

SWE_005564-71.) However, like the Third Contract, pe Seah oan

Although Dr. Delashaw’s Third and Fourth Contracts moved away from a strictly

 

productivity-based compensation model toward a fixed salary that was set based on
historical productivity, other SNI physicians continued to receive compensation on a
per-wRVU basis. For example, Dr. Cobbs signed a contract amendment in October 2015

that set his compensation at

Swedish

offered a contract to another physician in April 2016 that stated that nee Ao:

(See id. 4 28, Ex. 26 at SWE-E_005896.) Swedish

 

also created a

 

 

(See id. § 26, Ex.

24 at JDEL_015355-61.)

a

Concurrent Surgeries

Another focal point of both the Times’ Articles and Dr. Delashaw’s lawsuit
against the Times is the practice of concurrent surgeries at SNI. Dr. Delashaw and the
Times appear to disagree on the definition of “concurrent surgeries.” Dr. Delashaw’s

complaint alleges that “[c]oncurrent surgeries are surgeries in which the critical portions

ORDER - 26

 
10

11

[2

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 27 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 27 of 78

of each operation occur simultaneously despite being led by the same doctor.” (See Am.
Compl. { 104.) The Times argues, however, that the Articles did not define “concurrent
surgeries” as narrowly as Dr. Delashaw does. (See Times MSJ at 11-12.) Instead, the
Times cites Swedish’s internal policy on concurrent surgeries and notes that concurrent

Cee

surgeries are surgeries where an attending surgeon is allowed to “simultaneously work[]

in more than one operating room’ and ‘oversee the care provided by teams in two
operating rooms simultaneously [which is] defined as concurrent staffing,’ so long as that
surgeon was present for the critical portion of the case.” (See id. at 11 (quoting Ist
Goldman Decl. ¥ 30, Ex. 28 at SWE_000735-37).)

Although the parties disagree on the message conveyed by the Articles about
concurrent surgeries, the parties do not dispute that Dr. Delashaw participated in

concurrent surgeries at SNI—as that term is defined by Swedish’s policy. Swedish

a
(See 1st Goldman Decl. { 36, Ex. 34 at JDEL_042124.) Dr. Delashaw acknowledged at
his deposition that attending surgeons were not always present for the entirety of every
surgery. (See Delashaw Dep. at 213:17-215:11; 217:1-8.) He testified, for example, that
while a junior surgeon was making the incision or stitching up the patient, he “might be

in another operating room, or [] might be seeing a clinic patient, or [] might be sitting in

the operating room watching.” (See id. at 298:3-9.) Moreover, when the Times offered

ORDER - 27

 
10

11

12

13

14

15

16

17

18

19

20

2Z1

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 28 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 28 of 78

Dr. Delashaw an opportunity to comment on the Times’ claim that “[t]o maintain
volumes, concurrent surgeries at SNI have become commonplace, and staffers have
expressed concern about how they are being handled and how much time surgeons are
spending in the operating room” before the Articles were first published, Dr. Delashaw
responded that:
Surgeries at many institutions such as ours occur in concurrent rooms by a
team of surgeons. These surgeries are staggered so that the attending of

record is present for at least the key portions of each procedure. Other
attending surgeons are available if needed.

(See Ist Goldman Decl. § 40, Ex. 38 at ST_0030713.)
G. Procedural History

On April 11, 2018, Dr. Delashaw filed suit against the Times and Dr. Cobbs. (See
Compl. (Dkt. # 1).) Against the Times, Dr. Delashaw brings claims of defamation,
defamation by implication, and tortious interference with a business expectancy.> (Am.
Compl. ff 164-185.) Against Dr. Cobbs, Dr. Delashaw brings claims of defamation,
tortious interference with a business expectancy, and civil conspiracy. (/d. 4 190-208.)
Dr. Delashaw seeks an injunction preventing the Times and Dr. Cobbs from making false
statements about him, requiring the Times to remove the allegedly false statements from
its website, and requiring the Times to publish a retraction. (See id. § VI (prayer for
relief).) Dr. Delashaw also seeks monetary damages, attorneys’ fees and costs, and

prejudgment interest. (See id.)

 

> Dr. Delashaw also pleaded a claim against the Times for violation of Washington’s
Consumer Protection Act (“CPA”), RCW ch. 19.86 et seg. (see Am. Compl. J 186-89), but the
court has already dismissed that claim. (See 8/23/18 Order (Dkt. # 39) at 32-34.)

ORDER - 28

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 29 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 29 of 78

The Times moved for summary judgment on February 6, 2020 (see Times MSJ at
20), and Dr. Cobbs moved for summary judgment on February 27, 2020 (see Cobbs MSJ
at 25)). The court now addresses Defendants’ motions.

Il. ANALYSIS
A. Legal Standard

Summary judgment is appropriate if the evidence viewed in the light most
favorable to the non-moving party shows “that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Beaver v. Tarsadia Hotels,
816 F.3d 1170, 1177 (9th Cir. 2016). A fact is “material” if it might affect the outcome
of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A factual dispute
is ‘genuine’ only if there is sufficient evidence for a reasonable fact finder to find for the
non-moving party.” Far Out Prods., Inc. v. Oskar, 247 F.3d 986, 992 (9th Cir. 2001)
(citing Anderson, 477 U.S. at 248-49).

The moving party bears the initial burden of showing there is no genuine dispute
of material fact and that it is entitled to prevail as a matter of law. Celotex, 477 U.S. at
323. If the moving party does not bear the ultimate burden of persuasion at trial, it can
show the absence of such a dispute in two ways: (1) by producing evidence negating an
essential element of the nonmoving party’s case, or (2) by showing that the nonmoving
party lacks evidence of an essential element of its claim or defense. Nissan Fire &
Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1106 (9th Cir. 2000). If the moving party

meets its burden of production, the burden then shifts to the nonmoving party to identify

ORDER - 29

 
10

11

12

13

14

15

16

17

18

19

20

21

2d.

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 30 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 30 of 78

specific facts from which a factfinder could reasonably find in the nonmoving party’s
favor. Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 250.
B. Dr. Delashaw’s Motion to Strike

In response to Dr. Cobbs’ motion for partial summary judgment, Dr. Delashaw
moves to strike (1) certain of Dr. Cobbs’ exhibits that include complaints about Dr.
Delashaw as inadmissible hearsay; and (2) what Dr. Delashaw characterizes as an
inadmissible offer of compromise under Federal Rule of Evidence 804. (See Cobbs MSJ
Resp. at 6-10.)

The court DENIES Dr. Delashaw’s motion to strike. First, the complaints to
Swedish and DOH that Dr. Delashaw seeks to exclude are not hearsay because they are
not offered for their truth. The Federal Rules of Evidence define hearsay as “a statement
that ...a party offers in evidence to prove the truth of the matter asserted in the
statement.” Fed. R. Evid. 801(c). The “truth of the matter asserted” in the various
complaints against Dr. Delashaw that Dr. Delashaw aims to suppress is that Dr. Delashaw
did, in fact, engage in the misconduct alleged in those complaints. (See, e.g., Ist Baer
Decl. 3, Exs. 2, 4-10, 14-22, 27-31, 42.) Dr. Cobbs does not offer the complaints to
prove that Dr. Delashaw engaged in misconduct. Instead, he offers the complaints to (1)
show that various individuals filed complaints about Dr. Delashaw’s behavior both with
Swedish and DOH (see, e.g., id. § 3, Exs. 2, 4-10, 14, 22, 42); or (2) to show that his
November 2016 letter to Swedish was based on complaints from other Swedish
physicians (see, e.g., id. § 3, Exs. 27-31). Additionally, to the extent that Dr. Delashaw

expects to argue that Dr. Cobbs’ November 2016 letter and his statements to MQAC

ORDER - 30

 
10

11

12

13

14

15

16

17

18

19

20

a1

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 31 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 31 of 78

caused Dr. Delashaw’s damages (see Cobbs MSJ Resp. at 18 (“[T]he jury will be asked
to determine whether Dr. Cobbs’ actions were a factual cause of Dr. Delashaw’s
damages.”)), Dr. Cobbs is entitled to rebut that argument with evidence that other parties
were filing complaints against Dr. Delashaw that could have caused his damages.

Ultimately, Dr. Delashaw alleges that Dr. Cobbs engaged in a nefarious
conspiracy to oust Dr. Delashaw from Swedish and maliciously defame his character
based on Dr. Cobbs’ greed and jealousy. (See, e.g., Am. Compl. {fj 50-98.) Even if the
complaints against Dr. Delashaw were not true, the fact that other individuals at Swedish
were lodging complaints against Dr. Delashaw in droves is directly relevant to the
legitimacy of Dr. Cobbs’ motivations and actions in this case and to Dr. Delashaw’s
causal arguments.°

The court also rejects Dr. Delashaw’s attempt to strike portions of his deposition
testimony on the grounds that the testimony is an inadmissible offer of compromise. It is
not. Federal Rule of Evidence 408 states that a party may not offer evidence of another
party “furnishing, promising, or offering—or accepting, promising to accept, or offering
to accept—a valuable consideration in compromising or attempting to compromise the
claim” for purposes of proving or disproving the “validity or amount of a disputed
claim.” Fed. R. Evid. 408(a)(1). In the testimony at issue, Dr. Cobbs asked Dr.
Delashaw whether there was “anything else [he] remember[ed] . . . [a]bout a request for a

retraction” from Dr. Cobbs, and Dr. Delashaw responded with “Retraction—I wanted an

 

® Although the court denies the motion to strike at this time, the court will entertain a renewed
objection to these exhibits at trial if Dr. Cobbs attempts to offer these complaints for their truth.

ORDER - 31

 
10

11

12

13

14

15

16

17

18

19

20

21

oe

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 32 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 32 of 78

apology.” (See Delashaw Dep. at 800:20-24.) That testimony is not an offer of
compromise under Rule 408.’
C. The Times’ Summary Judgment Motion

The Times moves for summary judgment on Dr. Delashaw’s defamation and
tortious interference claims. The Times’ primary arguments against Dr. Delashaw’s
defamation claims are that (1) Dr. Delashaw cannot carry his burden to establish falsity
and (2) certain statements that Dr. Delashaw claims are defamatory are non-actionable
opinion statements. (See Times MSJ at 1-3.) The Times also argues that if Dr.
Delashaw’s defamation claims fail, then his tortious interference claims must also fail.
(See id. at 5.) The court first addresses the standard for defamation claims before
addressing the merits of the Times’ arguments.

1. Defamation Standard

‘A defamation action consists of four elements: (1) a false statement, (2)
publication, (3) fault, and (4) damages.” Duc Tan v. Le, 300 P.3d 356, 363 (Wash. 2013).
A plaintiff can allege the false statement prong by alleging facts showing that the
statement is provably false or “leaves a false impression due to omitted facts.” See
Yeakey v. Hearst Commc’ns, Inc., 234 P.3d 332, 335 (Wash. Ct. App. 2010) (citing Mohr
v. Grant, 108 P.3d 768, 773 (Wash. 2005)). “Defamation by implication occurs when

‘the defendant juxtaposes a series of facts so as to imply a defamatory connection

 

’ Even if Dr. Delashaw’s testimony could be construed as offer of compromise under
Rule 408(a)(1), the court would admit the testimony for purposes of its bearing, if any, on
whether Dr. Delashaw ever requested a retraction from Dr. Cobbs. See Fed. R. Evid. 408(b)
(noting that the court may admit evidence of offers of compromise for other purposes).

ORDER - 32

 
10

11

[2

13

14

15

16

17

18

i9

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 33 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 33 of 78

between them.’” Corey v. Pierce Cty., 225 P.3d 367, 373 (Wash. Ct. App. 2010)
(quoting Mohr, 108 P.3d at 774).

To establish the first element of defamation, falsity, “the plaintiff must show the
statement is provably false, either in a false statement or because it leaves a false
impression.” Mohr, 108 P.3d at 775. Washington courts do “not require a defamation
defendant to prove the literal truth of every claimed defamatory statement.” Jd. at 775.
Rather, “[a] defendant need only show that the statement is substantially true or that the
gist of the story, the portion that carries the ‘sting,’ is true.” Jd. (quoting Mark v. Seattle
Times, 635 P.2d 1081, 1092 (Wash. 1981)). The court, not the jury, determines the
“sting” of a report. See id.

2. Statements at Issue

a. Financial Incentives

The first grouping of statements that Dr. Delashaw alleges defamed him relate to
alleged financial incentives at SNI to increase patient volume. (See Times MSJ at 6-10:
Times MSJ Resp. at 6-9.) A number of statements in the Second Times Article relate to
SNI physicians’ financial incentives to pursue high volumes:

The doctors in the neuroscience unit are incentivized to pursue a high-volume

approach with contracts that compensate them for large patient numbers and

complicated surgical techniques. (2d Times Art. at ST_041676.)

The revised contracts at Cherry Hill’s SNI program ended the pooling

system, according to records and interviews. Surgeons would be paid almost

entirely on their production, as measured by Relative Value Units, or RVUs.”

(Id. at ST_041677.)

H/

ORDER - 33

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 34 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 34 of 78

Surgeons with production-based contracts can increase their revenue by
adding more stages to a surgery. That’s particularly true when it comes to
spine cases. (/d. at ST_041678.)

All those RVUs equate to more reimbursements for the hospital and, under
the Swedish contracts, more money for the doctors. (/d.)

The Times argues that Dr. Delashaw cannot establish that these claims are false because
SNI surgeons, including Dr. Delashaw, were incentivized to produce a high-volume
approach. (See Times MSJ at 6-10.) Thus, Dr. Delashaw carries the burden to show that
the facts viewed in the light most favorable to his case identify a genuine dispute of
material fact on the question of whether that the Times’ claims about financial incentives
are “provably false, either in a false statement or because [they] leave[] a false
impression.” Mohr, 108 P.3d at 775; see also Fed. R. Civ. P. 56(a).

The court concludes that there is a genuine dispute of material fact on the falsity of
the Times’ allegations on financial incentives that precludes summary judgment on those
particular statements. On one hand, the parties appear to agree that the First Contract and
Second Contract compensated Dr. Delashaw on a volume basis. (See 1st Contract at
JDEL_036207-08; 2d Contract at JDEL036246-49; Delashaw Dep. at 415:15-19 (“So as
of March Ist, 2014, I began to be compensated similar to the other surgeons and was not
on a salary. I was on a compensation plan that was about how much work you did. The
more work you did the more you got paid.”); Times MSJ at 7.) The First Contract began
on October 1, 2013 and the Third Contract did not begin until April 4, 2015. (See Ist
Contract at JDEL_036180; 3d Contract at JDEL_007321.) This evidence shows that Dr.

Delashaw was, in fact, under contracts that incentivized him to pursue a high-volume

ORDER - 34

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 35 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 35 of 78

patient load from October 2013 to April 2015, which is consistent with the claims in the
Second Times Article.

Although Dr. Delashaw was compensated based on productivity for a period of
time, Dr. Delashaw moved to a salary-based compensation model in the Third Contract
and Fourth Contract. (See 3d Contract at JDEL_007341-42; 4th Contract at
JDEL_007368-69.) The compensation terms in Dr. Delashaw’s Third Contract and
Fourth Contract arguably suggest that he was not financially incentivized to pursue a
high-volume patient load after April 2015. The court recognizes that (1) both the Third
Contract and the Fourth Contract explicitly state that Dr. Delashaw’s compensation will
be adjusted if he does not meet certain production thresholds (See 3d Contract at
JDEL_007342; 4th Contract at JDEL_007369); and (2) the Times submitted evidence
showing that Swedish relied heavily on Dr. Delashaw’s historical productivity in setting
Dr. Delashaw’s salary (see, e.g., 1st Goldman Decl. {§ 16, 23, Exs. 14, 21). Although
this evidence supports the Times’ argument that Dr. Delashaw continued to have a
financial incentive to pursue a high-volume patient load under the Third and Fourth
Contracts, the court cannot weigh the parties’ conflicting evidence on summary
judgment. Instead, the court concludes that a reasonable factfinder could credit the
language in the Third and Fourth Contracts and conclude that Dr. Delashaw was not
financially incentivized to pursue a high-volume patient load after April 2015.

The Times briefly argues that the court need not consider any factual disputes
related to Dr. Delashaw’s compensation under the Third and Fourth Contracts because

the fact that Dr. Delashaw was paid on a volume basis under the First and Second

ORDER - 35

 
10

11

{2

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 36 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 36 of 78

Contracts is sufficient to “establish[] the truth of the reporting.” (See Times Reply at 4).
The court rejects this argument because the Times fails to adequately support it. The
Times briefly argues—without support from caselaw—that the financial incentive
statements are true because the period in which Swedish paid Dr. Delashaw on a volume
basis was “during the period about which the Articles reported.” (See id.) However, the
statements in the Second Times Article regarding physician financial incentives are not
qualified by any particular period of time (see 2d Times Art. at ST_041676-78), and
when Times published the Articles in February 2017, Dr. Delashaw was operating under
the salary-based compensation model in the Fourth Contract (see 4th Contract at
JDEL_007368-69). The Times fails to address the potential impact of these
chronological distinctions with any amount of analysis or support from caselaw.
Accordingly, the court concludes that the factual dispute over whether Dr. Delashaw was
incentivized to pursue a high-volume patient load after April 2015 is sufficient to
preclude summary judgment on Dr. Delashaw’s defamation claims insofar as those
claims are based on statements regarding physician financial incentives in the Second

Times Article.®

 

* Although the court denies the Times’ motion based on this factual dispute, the court
notes that the Times’ failure to address the chronological distinctions in Dr. Delashaw’s
compensation is not the only loose end left by the parties’ briefing. The parties also fail to
address the fact that the Second Times Article never explicitly states that Dr. Delashaw had a
contract that incentivized him to pursue a high-volume patient load. (See generally Second
Times Article.) Instead, the explicit language in the Second Times Article states vaguely that
“[t]he doctors in the neuroscience unit” are incentivized to pursue a high-volume patient load.
(See id. at ST_041676.) Although the Times dances around this distinction in its motion and
reply (see Times MSJ at 10 (“As for the other surgeons at SNI, the more they performed, the
more they too got paid.”); Times Reply (Dkt. ## 137 (sealed); 157 (redacted)) at 5 (“As the paper
accurately reported, the SNI surgeons were ‘incentivized to pursue a high-volume approach

ORDER - 36

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 37 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 37 of 78

b. Unnecessary Surgeries

The second group of statements from the Quantity of Care series that Dr.
Delashaw alleges defamed him relate to SNI’s alleged practice of engaging in what Dr.
Delashaw refers to as “unnecessary surgeries.”? (See Times MSJ Resp. at 9-12; Times
Reply at 5-6.) Dr. Delashaw argues that the Times “falsely[] conveyed that he performed
unnecessary surgeries at SNI.” (See Times MSJ Resp. at 9.) In support of that claim, he
quotes snippets of the following passages from the Second Times Article:

The records show that Dr. Scott Goodwin, the chair of the Department of

Radiological Sciences at UC Irvine, testified that doctors in his department

had flagged more than 40 [Dr.] Delashaw cases that concerned them. The

flagged cases included surgeries that were potentially unnecessary and others
that involved significant complications for the patient.

A Seattle Times analysis of patient data shows dramatic shifts in aneurysm

treatment as [Dr.] Delashaw moved between jobs. Before his 2012 arrival at
UC Irvine, the university’s medical center performed clipping surgery in only
about 13 percent of cases. After [Dr.] Delashaw’s arrival, 62 percent of

 

with contracts that compensate them for large patient numbers and complicated surgical
techniques.””)), the Times fails to explicitly argue that the financial incentive claims in the
Second Times Article are true because SNI surgeons other than Dr. Delashaw operated under
volume-based contracts. Thus, the court cannot determine what impact, if any, this potential
distinction between Dr. Delashaw’s contract and the contracts of the other SNI surgeons might
have on Dr. Delashaw’s defamation claim.

° The court rejects the Times’ argument that Dr. Delashaw is precluded from arguing that
the claims in the Second Times Article about “unnecessary surgeries” defamed him because that
topic is “not among the subjects” that the court limited Dr. Delashaw to in the court’s order on
the Times’ motion to dismiss. (See Times Reply at 5.) The Times reads the court’s order too
broadly. The court ordered that Dr. Delashaw’s defamation claims are limited to statements in
the Quantity of Care series and listed examples of the defamatory statements Dr. Delashaw
identified in his complaint. (See 8/23/18 Order at 16-17.) However, the court made clear that its
list of subjects were examples, and specifically cited the Times’ claims about unnecessary
surgeries as an example of potentially actionable statements in Dr. Delashaw’s complaint. (See
id.)

ORDER - 37

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 160 *SEALED*

//

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 38 of 78

aneurysm patients undergoing treatment at Irvine received a clip—the
highest rate among California hospitals who had at least 20 aneurysm cases,
according to state data analyzed by The Times.

When [Dr.] Delashaw moved to the Cherry Hill hospital in Seattle, that
campus jumped from 36 percent of cases getting a clip in 2012 to 57 percent
in 2014. The statewide average remained under 40 percent during that same
time.

Dr. Joe Eskridge, an interventional neuroradiologist who specialized in
coiling procedures during his 11 years at the Cherry Hill campus, said before
[Dr.] Delashaw arrived he worked with Dr. David Newell, who had handled
many of the aneurysm clippings.

Eskridge said he and Newell often discussed aneurysms to assess whether
the patient would have better results with a clip or coil procedure. Newell
would come over to Eskridge’s office or lab, bringing images to discuss with
him. At times, Newell and Eskridge would both discuss the options with the
patient.

‘[Dr.] Delashaw never did that,’ said Eskridge, who said he was forced out
of Swedish after complaining about a different surgeon’s level of care.

A growing body of research suggests that, though lucrative, spinal-fusion
surgery is not the best option for lumbar stenosis, a common condition of
degenerative spinal changes, when the patient doesn’t also have a displaced
vertebra said Dr. Richard Deyo, who researches spine surgeries at OHSU.

Swedish saw an increase in the number of lumbar-fusion surgeries in 2014
when the patient had a primary diagnosis of lumbar stenosis and did not also
have a displaced vertebra. [Dr.] Delashaw and [Dr.] Oskouian ranked tops
in the state that year among brain and spine specialists, with 24 cases each.

There is evidence that physicians respond to volume incentives by adding
more procedures—perhaps unnecessary ones—to a patient’s visit,
[University of Southern California economist John] Romley said.

ORDER - 38

Filed 06/11/20 Page 38 of 78

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 39 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 39 of 78

(See id. at 9-12 (quoting 2d Times Art. at ST_041678-79).) Dr. Delashaw argues that
these passages left a clear implication that was false: “Dr. Delashaw chose to perform
procedures (including tumor removal, clipping, and fusions) because of greed.” (See id.
at 10.)

The fatal flaw with Dr. Delashaw’s argument is that he fails to argue that any of
the statements that the Times wrote are false or that the various declarants did not make
the statements that the Times claimed they made. (See id. at 9-12.) Instead, Dr.
Delashaw takes issue with the negative impression created by the portions of the story
that the Times “chose to print” and argues that other facts about his surgical methods
would have painted him in a more accurate light. (See id.) The general rule under
Washington law is that “[a] defamation claim may not be based on the negative
implication of true statements. This is because defamatory meaning may not be imputed
to true statements.” U.S. Mission Corp. v. KIRO TV, Inc., 292 P.3d 137, 141 (Wash. Ct.
App. 2013) (citations omitted). Although Washington law recognizes a limited
“defamation by omission” exception to that rule, that exception requires a showing that
“the communication left a false impression that would be contradicted by the inclusion of
omitted facts.” See Mohr, 108 P.3d at 776. But even the defamation by omission
doctrine recognizes that “[m]erely omitting facts favorable to the plaintiff or facts that the
plaintiff thinks should have been included does not make a publication false and subject
to defamation liability.” Jd.

Here, Dr. Delashaw identifies a number of counterpoints about the science behind

clipping and coiling procedures and about his tenure at SNI, UC Irvine, and OHSU that

ORDER - 39

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 40 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 40 of 78

he believes the Times should have included in the Second Times Article. (See Times

MSJ Resp. at 9-12.) But Dr. Delashaw fails to show how any of the alleged omitted facts
identified in his response brief would contradict the claims in the Second Times Article
and prove that those claims are untrue.'!° (See id.) Even when viewed in the light most
favorable to Dr. Delashaw, the counterpoints he offers could have “led to a more
balanced report” or “portrayed [Dr. Delashaw] in a more favorable light” if the Times
had chosen to include them in the Second Times Article, but Dr. Delashaw failed to show
that the Times’ omission of those counterpoints made “what was published untrue.” See
Mohr, 108 P.3d at 776 (citing Green v. CBS Inc., 286 F.3d 281 (Sth Cir. 2002), Peter
Scalamandre & Sons, Inc. v. Kaufman, 113 F.3d 556, 563 (Sth Cir. 1997), & Janklow v.
Newsweek, Inc., 759 F.2d 644, 648 (8th Cir. 1985)).

The problem with Dr. Delashaw’s defamation by omission theory is underscored
by the exemplar case that Dr. Delashaw cites in his opposition to the Times’ motion for
summary judgment, Memphis Publishing Company v. Nichols, 569 S.W.2d 412, 419
(Tenn. 1978), which the Mohr Court stated was a “prime example of defamation by
implication caused by certain material omissions.” Mohr, 108 P.3d at 776. The Mohr
Court noted that, in Memphis Publishing, a newspaper reported that “a woman shot her

husband and another woman after finding them together in the second woman’s living

 

'0 The court also notes that many of Dr. Delashaw’s “omitted facts” are not “facts” at all. For
example, Dr. Delashaw disputes Dr. Goodwin’s claims about UC Irvine’s “concerns” about Dr.
Delashaw’s “potentially unnecessary” surgeries on the grounds that Dr. Goodwin is a radiologist,
not a neurosurgeon, and that Dr. Goodwin appears to have misunderstood the purpose of some of
Dr. Delashaw’s procedures. (See id. at 9.) Dr. Delashaw’s opinions about Dr. Goodwin’s
opinions are not “omitted facts” but rather Dr. Delashaw’s counter-opinions.

ORDER - 40

 
10

11

12

13

14

15

16

17

18

19

20

21

hie

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 41 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 41 of 78

room” without mentioning “the fact that the two were not alone and that several others
were in the same room during the wife’s attack.” See id. (citing Memphis Pub’g Co., 569
S.W.2d at 419). That report was defamatory because it left a “clear implication” that the
husband and the second woman were having an affair. See id.

Unlike Memphis Publishing, however, where “omitted information would have
negated the defamatory implication in its entirety,” see id., Dr. Delashaw cannot identify
any omitted facts that would directly negate any of the statements or impressions about
potentially unnecessary surgeries in the Second Times Article. (See Times MSJ Resp. at
9-12.) Even if the court assumes Dr. Delashaw has a point that the Times could have
reported on the issue of unnecessary surgeries in a more neutral fashion, that does not
make any of the Times’ statements false by implication. See Mohr, 108 P.3d at 776-77.
Thus, the statements in the Second Times Article about unnecessary surgeries cannot
support Dr. Delashaw’s defamation claim.

c. Concurrent Surgeries

The third group of statements from the First and Second Times Articles that Dr.
Delashaw alleges defamed him relate to SNI’s alleged practice of engaging in concurrent
surgeries. Dr. Delashaw claims that the Times falsely reported that “Dr. Delashaw
abandoned his patients to maximize volume.” (See Times MSJ Resp. at 12-13.) In
support of that claim, he quotes snippets of the following passages from the Second
Times Article:

The hospital touts its star surgeons to draw patients from hundreds of miles

away, but six current and former staffers said those doctors will sometimes
do little in the operating room once the patient is under anesthesia. Instead,

ORDER - 41

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 160 *SEALED*

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 42 of 78
Filed 06/11/20 Page 42 of 78

the surgeons will leave less-experienced doctors receiving specialized
training to handle parts of a surgery. That allows the primary surgeons to be
in another operating room—a practice known as “concurrent surgery”—to
maintain high volumes. It is not prohibited but can test the limits of Medicare
rules.

To manage their caseloads, Cherry Hill’s top doctors will run multiple
operating rooms at a time, according to six current and former staffers.

Concurrent surgeries aren’t prohibited by law. Medicare allows
simultaneous surgeries if the attending physician is present during “critical”
portions of each procedure.

It’s acommon practice to have residents and fellows perform basic tasks, like
stitching up a patient, when the surgery is largely complete. Fellows may
also take on larger tasks while the attending doctor supervises.

(See id. (citing 2d Times Art. at ST_041676, 79).) Dr. Delashaw argues that these

passages imply that he ‘“‘abandoned his patients to maximize volume” and that he was

“not present during the ‘critical’ portion [of procedures] because he had raced to another

operation.” (See Times MSJ at 12-13.)

Dr. Delashaw also argues that portions of the following passage about T.G. in the

First Times Article included “weasel words” that conveyed the message that Dr.

Delashaw “neglected patients by leaving operating rooms the minute they were

unconscious, endangering them and creating risk of the kind of injury suffered by

IT.G.]*:

MH

The available medical records don’t show how much time [Dr.] Delashaw
spent in the operating room while [T.G.] was under anesthesia. [Dr.]
Delashaw and a spokeswoman for Swedish declined to comment for this
story, citing patient privacy.

ORDER - 42

 
10

11

12

ia

14

15

16

17

18

19

20

21

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 43 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 43 of 78

[Dr.] Delashaw’s surgical fellow filed the initial surgery note after [T.G.]’s
procedure, and then records indicate [Dr.] Delashaw filed a more detailed
one a few days later. The note does not include when [Dr.] Delashaw arrived
in the operating room, and it’s unclear who handled certain parts of the

surgery.

[Dr.] Delashaw wrote that he was “present” during critical portions of the
surgery.

(See id. at 14 (citing 1st Times Art. at ST_041673).)

The problem with Dr. Delashaw’s argument is that he accuses the Times of
making statements it did not make. The Second Times Article’s bulleted summary states
that “six current and former staffers” informed the Times that certain surgeons “will
sometimes do little in the operating room once the patient is under anesthesia” and will
“leave less-experienced doctors receiving specialized training to handle parts of a
surgery.” (2d Times Art. at ST_041676.) The Second Times Article further claims that
this practice “allows the primary surgeons to be in another operating room.” The Times
specifically expounded on these claims in the body of the article, noting that Medicare
requires that an attending physician be present for the “critical” portions of a procedure
and stating that it is “common practice to have residents and fellows perform basic
tasks .. . when a surgery is largely complete.” (See id. at ST_041679.)

Dr. Delashaw does not argue that any of these statements are false. (See generally
Times MSJ Resp.) He does not, for example, provide any evidence showing that the
Times fabricated the accounts of the “six current and former staffers” who allegedly told
the Times that some surgeons “do little in the operating room once the patient is under

anesthesia.” (See Times MSJ Resp. at 12-14; 2d Times Art. at ST_041676.) Dr.

ORDER - 43

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 44 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 44 of 78

Delashaw also does not argue that the statement that SNI surgeons left “less experienced
doctors receiving specialized training to handle parts of a surgery” was false, or that there
were not circumstances in which an SNI surgeon would be scheduled for simultaneous
procedures, such that the surgeon had to be “in another operating room” at some point
during the procedure. (See Times MSJ Resp. at 12-14; 2d Times Art. at ST_041676.)

In fact, the only available evidence shows that Dr. Delashaw participated in the
kinds of simultaneous procedures about which the Second Times Article reported and

was not present for the entirety of every surgical procedure. Swedish commissioned a

ee See 1st Goldman Decl. § 36, Ex. 34 at

JDEL_042124.) Dr. Delashaw further acknowledged at his deposition that attending
surgeons were not always present for the entirety of every surgery. (See Delashaw Dep.
at 213:17-215:11; 217:1-8.) He testified, for example, that while a junior surgeon was
making the incision or stitching up the patient, he “might be in another operating room,
or [] might be seeing a clinic patient, or [] might be sitting in the operating room
watching.” (See id. at 298:3-9.) Moreover, before the Times published the Articles, Dr.
Delashaw conceded to the Times that “[s]urgeries at many institutions such as ours occur
in concurrent rooms by a team of surgeons. These surgeries are staggered so that the
attending of record is present for at least the key portions of each procedure. Other
attending surgeons are available if needed.” (See 1st Goldman Decl. § 40, Ex. 38 at

ST_0030713.) One of Dr. Delashaw’s former physician’s assistants also declared that

ORDER - 44

 
10

11

12

13

14

15

16

17

18

5

20

pai

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 45 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 45 of 78

“[p]atients always were informed that Dr. Delashaw would not be present for the entire
surgical procedure[] but would be there for the critical portions.” (See Dancan Decl.
(Dkt. # 125) ¥ 11.)

Instead of attempting to refute the claims that the Times made in the Second
Times Article, Dr. Delashaw erects straw men in hopes of surviving summary judgment.
He argues that the Times alleged that he “abandoned his patients to maximize volume”
and that he was “not present during the ‘critical’ portion [of procedures] because he had
raced to another operation.” (See Times MSJ at 12-13.) Not so. The Second Times
Article never accuses Dr. Delashaw—or any SNI surgeon, for that matter—of being
absent during “critical” portions of a procedure. (See generally 2d Times Art.) To the
contrary, the Times noted that Medicare required an attending physician’s presence
during the critical portion of procedures, and also quoted one of Dr. Delashaw’s former
fellows who stated that Dr. Delashaw was always clear about what portions of the
surgery were “critical” and that even on surgeries that did not have “critical” portions, Dr.
Delashaw would continue to supervise and check on the fellow’s work. (See id. at
ST_041679.) Dr. Delashaw cannot succeed on defamation claims against the Times
based on allegedly defamatory statements that the Times never made.

Dr. Delashaw’s arguments about the First Times Article fare no better. In the First
Times Article, the Times stated that “[t]he available medical records” and a note from a
surgical fellow about T.G.’s treatment did not “show how much time Delashaw spent in
the operating room while [T.G.] was under anesthesia,” “when Delashaw arrived in the

operating room,” or “who handled certain parts of the surgery.” (See 1st Times Art. at

ORDER - 45

 
10

11

12

13

14

15

16

17

18

19

20

ad

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 46 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 46 of 78

ST_041673.) Dr. Delashaw does not dispute the veracity of any of these statements.
(See Times MSJ Resp. at 14-15.) Instead, he accuses the Times of using “weasel words”
to convey that Dr. Delashaw was “driven by greed” and neglected his patients. (See id. at
14.) As noted above, however, “[a] defamation claim may not be based on the negative
implication of true statements. This is because defamatory meaning may not be imputed
to true statements.” U.S. Mission Corp., 292 P.3d at 141.

In sum, the court concludes that the Times is entitled to summary judgment with
respect to Dr. Delashaw’s defamation claims to the extent they are based on statements in
the First and Second Times Articles about concurrent surgeries.

d. Misleading Data

The fourth category of statements from the Quantity of Care series that Dr.
Delashaw alleges defamed him relates to the Times’ use of medical data from Swedish
Cherry Hill. Dr. Delashaw argues that the Second Times Article misleads readers by
“referring interchangeably to SNI and Cherry Hill, conflating the two so that, as the
article progressed, SNI went from a unit of Cherry Hill to the equivalent of Cherry Hill.”
(See Times MSJ Resp. at 15.) According to Dr. Delashaw, this sleight of hand allowed
the Times to use data relating to Cherry Hill as a whole to imply that SNI had high
complication rates that were below “the neurosurgical norm,” when in reality SNI’s
outcomes were “better than comparable institutions.” (See id. at 15-16.) Dr. Delashaw
also avers that the Times used data from Cherry Hill to “falsely impl[y] a causal
connection between Dr. Delashaw and purported increased stroke rates at SNI.” (See id.

at 16-17.)

ORDER - 46

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 47 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 47 of 78

The court rejects Dr. Delashaw’s arguments. The Second Times Article quite
clearly refers to “Cherry Hill” in reference to the Swedish campus as a whole and reports
on what the data about “Cherry Hill” showed at the time. (See, e.g., 2d Times Art. at
ST_041676 (“In benchmarks tracked by the federal government, Cherry Hill was flagged
for having high rates of blood clots, collapsed lungs and serious surgical
complications.”), ST_041679 (“Among 10 patient safety indicators published by the
federal government, Cherry Hill ranked below national levels in three areas in the data
through the middle of 2015: blood clots after surgery, collapsed lungs and serious
complications.”).) Dr. Delashaw does not dispute the veracity of any of this data. (See
Times MSJ Resp. at 15-17.) Instead, he argues that the Times should have done more to
clarify that this data included the “ICU, the cardiac institute, and a vascular service” at
Cherry Hill in addition to data from SNI. (See id. at 16.) He also complains that the
Times failed to include SNI-specific data that “showed that SNI’s outcomes were better
than comparable institutions.” (See id.) But even if the Times could have included other
data or framed the data it did include in a way that Dr. Delashaw would have preferred,
that does not mean that the statements the Times made about data at Cherry Hill are false
or false by implication. See Mohr, 108 P.3d at 776. Absent a genuine dispute of material
fact that the data the Times reported was false or false by implication, Dr. Delashaw’s
defamation claims cannot stand on the Times’ reporting of that data.

Dr. Delashaw’s claim that the times “falsely implied a causal connection” between
him and “purported increased stroke rates at SNI” fails for similar reasons. (See Times

MSJ Resp. at 17.) First, the Times never reported on “increased stroke rates at SNI.”

ORDER - 47

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 48 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 48 of 78

Instead, the Times noted that the stroke rate at Cherry Hill was high compared to other
hospitals during Dr. Delashaw’s tenure: “From the time Delashaw arrived at Cherry Hill
in October 2013 through the end of 2015, 9 percent of the aneurysm patients treated at
Cherry Hill developed an ischemic stroke during their stay, compared with 4 percent at
all other hospitals in the state. When looking at just clipping procedures, Cherry Hill’s
stroke rate was twice that of other hospitals—14 percent to 7 percent.” (See 2d Times
Art. at ST_041679.) But Dr. Delashaw fails to dispute that stroke rates were, in fact, high
at Cherry Hill compared to other hospitals during Dr. Delashaw’s tenure. (See Times
MSJ Resp. at 16-17.) Instead, he argues that the Times should have analyzed and
reported on the data in ways that would have painted SNI in a more favorable light. (See
id.) Again, however, the critical failure of Dr. Delashaw’s argument is that “[m]erely
omitting facts favorable to the plaintiff or facts that the plaintiff thinks should have been
included does not make a publication false and subject to defamation liability.” Mohr,
108 P.3d at 776. Thus, the court concludes that the Times is entitled to summary
judgment with respect to Dr. Delashaw’s defamations claims to the extent they are based
on statements about misleading data in the Second Times Article.
e. Patient Harm

The final group of statements from the Quantity of Care series that Dr. Delashaw
alleges defamed him are about patient harm at SNI. The parties do not agree on the
statements at issue in this category. The Times argues that Dr. Delashaw bases his claim
on the following statement from the Second Times Article: “[T]he aggressive pursuit of

more patients, more surgeries and more dollars has undermined Providence’s values—

ORDER - 48

 
10

11

2

13

14

15

16

17

18

19

20

ak

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 49 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 49 of 78

rooted in the nonprofit’s founding as a humble home where nuns served the poor—and
placed patient care in jeopardy, a Seattle Times investigation has found.” (2d Times Art.
at ST_041676; Times MSJ at 15.) Dr. Delashaw does not point out any specific
statement from either the First or Second Times Article that he claims is demonstrably
false. (See Times MSJ Resp. at 17-21.) Instead, he contends that the First and Second
Times Articles, taken as a whole, falsely imply that Dr. Delashaw and SNI caused
patients harm. (See id. at 17 (“The Times falsely implied that Dr. Delashaw and SNI in
fact harmed patients.”).)

The court agrees with Dr. Delashaw that the First and Second Times Articles
imply that Dr. Delashaw and SNI placed patients at risk. In fact, the sentence that the
Times quotes specifically states that Swedish Cherry Hill’s practices have “placed patient
care in jeopardy.” (2d Times Art. at ST_041676.) Similarly, the point of the First Times
Article was to report on the actual harm caused to T.G. while she was in Swedish’s care
(see generally \st Times Art.), and the Times does not dispute Dr. Delashaw’s claim that
the First Times Article implied that Dr. Delashaw and Swedish bore some measure of
responsibility for that harm (see, e.g., Times Reply 10-12). Indeed, the Times argues that
the “gist” of the Articles is “that SNI faced substantial challenges under the disruptive
and abusive leadership of Dr. Delashaw which caused many surgeons, nurses and
administrators to quit, incentivized astronomically high production among surgeons, and,
according to Swedish surgeons, nurses, administrators, and patients, put patients at risk.”
(Id. at 2.) Thus, there is no dispute that the Times directly stated and indirectly implied

that Swedish Cherry Hill, SNI, and Dr. Delashaw “put patients at risk.”

ORDER - 49

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 50 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 50 of 78

The question, however, is whether Dr. Delashaw can show that any of the
statements the Times made about patient harm are “provably false, either in a false
statement or because [they] leave[] a false impression.” Mohr, 108 P.3d at 775. Dr.
Delashaw’s opposition makes plain that his defamation argument rests on a defamation
by implication or defamation by omission theory. (See, e.g., Times MSJ Resp. at 17-22.)
Thus, as discussed above, Dr. Delashaw bears the burden to show that the First and
Second Times Articles left readers with ‘a false impression that would be contradicted by
the inclusion of omitted facts.” Mohr, 108 P.3d at 776.

Dr. Delashaw cannot meet this burden because he fails to identify any omitted
facts that would contradict the impression left by the First and Second Times Articles.
Regarding the Second Times Article, Dr. Delashaw claims that the Times should have:
(1) included SNI-specific data showing that “complications were lower [at SNI] than at
comparable facilities and stable”; (2) reported on the “independent studies [that] find that
surgeons performing high volumes of surgeries have better outcomes”; (3) stated that
there is “no evidence that overlapping surgeries . . . lead to worse outcomes”; and (4)
reported that “there is no evidence that Dr. Delashaw’s choice of surgical procedures
caused harm.” (See Times MSJ Resp. at 17-18.) Even if the court assumed that Dr.
Delashaw could prove at trial that each of these proposed additions were “omitted facts,”
none of these additions “contradict” the impression that Dr. Delashaw takes issue with—
that Swedish Cherry Hill, SNI, and Dr. Delashaw engaged in practices that placed
patients at risk or caused patients harm.

//

ORDER - 50

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 51 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 51 of 78

At most, the addition of these points may have created a more balanced report on
the goings-on at Swedish Cherry Hill and SNI that would have painted Dr. Delashaw in a
more favorable light. But, as discussed in detail above, see supra § III.C.2.b, absent
evidence of “omitted facts” that would “negate the asserted defamatory implication in its
entirety,” Dr. Delashaw’s argument that the Second Times Article could have approached
the issue of potential patient harm in a more neutral fashion is not sufficient to support his
defamation claim. See Mohr, 108 P.3d at 776 (citing cases in which courts found that the
omission of facts that could have “led to a more balanced report” or “portrayed the
subject in a more favorable light” were inadequate absent a showing of falsity); Sisley v.
Seattle Pub. Sch., 321 P.3d 276, 279-80 (Wash. Ct. App. 2014) (“The mere omission of
facts favorable to the plaintiff or facts the plaintiff thinks should have been included in a
publication does not make that publication false.”). Unlike Memphis Publishing, where
“omitted information would have negated the defamatory implication in its entirety,” see
Mohr, 108 P.3d at 776, Dr. Delashaw does not identify any omitted facts that would
directly negate the Times’ implication that Swedish, SNI, and Dr. Delashaw placed
patients at risk. Instead, he relies on a series of counterarguments that he believes the
Times should have included to report on the issues in a more balanced manner. (See
Times MSJ Resp. at 17-18.) But even if Dr. Delashaw has a reasonable argument that the
Times could have approached the question of patient harm at Swedish Cherry Hill with a
more balanced mindset, that does not make any of the Times’ statements false by
implication. See Mohr, 108 P.3d at 776-77.

//

ORDER - 51

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 52 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 52 of 78

Dr. Delashaw’s argument about the First Times Article suffers from the same
deficiencies. Dr. Delashaw does not argue that the Times falsely reported any of his
actions in treating T.G. (See Times MSJ Resp. at 17-21.) Instead, he argues that the
“inescapable implication” of the First Times Article “is that Dr. Delashaw’s practices
caused [T.G.’s] death.” (See id. at 19.) The court disagrees with Dr. Delashaw that the
Times reported that Dr. Delashaw directly “caused” T.G.’s death. The First Times
Article specifically stated that “Swedish’s doctors performed an autopsy but reported that
they were unable to pinpoint the cause of [T.G.]’s sudden inability to breathe. Her
parents still don’t know exactly what happened.” (1st Times Art. at ST_041675.)
However, the court concludes that a reasonable fact-finder could conclude that the First
Times Article implies that Swedish and Dr. Delashaw contributed to her death. That
conclusion does not resolve the issue, however. Dr. Delashaw still bears the burden to
establish that the Times’ implication that he caused T.G.’s death is provably false. See
Mohr, 108 P.3d at 776-77. Dr. Delashaw fails to carry that burden because he does not
identify omitted facts that would contradict the Times’ reporting that Dr. Delashaw’s
treatment played a part in T.G.’s death and render it a false implication under Washington
law. Dr. Delashaw argues that the Times (1) failed to include sufficient detail about
T.G.’s post-surgical care by non-surgical medical staff, (2) insinuated that Dr. Delashaw
caused T.G.’s death even though the Times had “‘drawn no conclusion about what caused
her death”; (3) failed to mention that T.G.’s wrongful death complaint did not name Dr.
Delashaw; and (4) had “no information suggesting that Dr. Delashaw was responsible for

her death or for any patient death.” (See Times MSJ Resp. at 19.) Again, the issue with

ORDER - 52

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 53 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 53 of 78

each of these proposed additions is that none of them “negate the asserted defamatory
implication in its entirety.”!! See Mohr, 108 P.3d at 776-77. Thus, Dr. Delashaw has not
carried his burden to show that the implications in the First Times Article are false.

At bottom, the gravamen of Dr. Delashaw’s complaints about this category of
statements from the Quantity of Care series is that the Times’ reporting about patient
harm was unfair and unbalanced. Even if he could establish at trial that the Times’
reporting about patient harm unfairly cast him in a bad light, however, that does not
establish that the Times made false or impliedly false statements. '*

f Summary

In sum, the court GRANTS in part and DENIES in part the Times’ motion for

summary judgment on Dr. Delashaw’s defamation claims against the Times. Dr.

Delashaw provides evidence sufficient to establish a genuine dispute of material fact on

 

' There are a myriad of other problems with these alleged omissions in addition to the
fact that they do not contradict the allegedly false implication in the First Times Article. For
example, Dr. Delashaw’s argument that the Times did not have adequate information to imply
that Dr. Delashaw caused T.G.’s death incorrectly assumes that the Times bears the burden to
prove that its implication was true. See Sisley v. Seattle Sch. Dist. No. 1, 286 P.3d 974, 978
(Wash. Ct. App. 2012). Dr. Delashaw bears the burden to show that the Times made false
implications, see id., and he cannot carry that burden by suggesting that the Times had
inadequate information to make implications about T.G.’s cause of death. Dr. Delashaw also
ignores important language in the First Times Article that does not suit his arguments. As an
example, although Dr. Delashaw argues that the Times should have stated that Dr. Delashaw was
not sued by T.G.’s parents, he fails to mention that the First Times Article specifically states that
T.G.’s parents “filed a lawsuit against the hospital,” without ever mentioning Dr. Delashaw or
any specific providers who were or were not included in the lawsuit. (See 1st Times Art. at
ST_041675.)

'2 Because the court finds that Dr. Delashaw cannot establish a genuine dispute of
material fact on the falsity element of the Times’ statements about patient harm, the court
declines to address the Times’ argument that its statement about placing patient care in
“jeopardy” is a non-actionable statement of opinion. (See Times MSJ at 15-19.)

ORDER - 53

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 54 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 54 of 78

the falsity of the Times’ claims about Dr. Delashaw’s financial incentives to pursue a
high patient volume. Thus, the court DENIES the Times’ motion for summary judgment
insofar as Dr. Delashaw’s defamation claims rely on those statements. For the remainder
of the statements that Dr. Delashaw relies on, however, Dr. Delashaw has failed to
establish a genuine dispute of material fact on the falsity element of his defamation claim.
Thus, the court GRANTS the Times’ motion for summary judgment on the remainder of
Dr. Delashaw’s defamation claims against the Times.

3. Tortious Interference

The Times offers a short argument in support of its motion for summary judgment
on Dr. Delashaw’s tortious interference claim: “Dr. Delashaw . . . may not avoid the free
speech protections of defamation law by pleading [tortious interference] based on the
[same] allegedly defamatory statements.” (See Times MSJ at 19.) The Times also cites a
handful of Washington and Ninth Circuit cases that hold that tortious interference claims
based on protected speech are “subject to the same First Amendment requirements that
govern actions for defamation.” Gardner v. Martino, 563 F.3d 981, 992 (9th Cir. 2009);
Med. Lab. Mgmt. Consultants v. Am. Broad. Cos., Inc., 306 F.3d 806, 821 (9th Cir.
2002); Elec. Recycling Ass’n of Alta. v. Basel Action Network, No. C18-1601MIJP, 2019
WL 1453575, at *4 (W.D. Wash. Apr. 2, 2019) (“A tortious interference claim brought as
a result of constitutionally protected speech is subject to the same requirements that
govern actions for defamation.”); Stidham v. State, Dep’t of Licensing, 637 P.2d 970, 973
(Wash. Ct. App. 1981). Dr. Delashaw did not respond to the Times’ argument. (See

generally Times MSJ Resp.)

ORDER - 54

 
10

11

12

13

14

15

16

17

18

19

20

al

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 55 of 78

Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 55 of 78

Although the court expresses its frustration with the limited effort that the Times’
expended raising this argument, the court agrees with the Times that Dr. Delashaw’s
tortious interference claim rises and falls with his defamation claims. Dr. Delashaw
bases his tortious interference claim entirely on the Times’ allegedly defamatory
publications. (See Am. Compl. § 183 (“The Times intentionally induced or caused the
termination of these business relationships and expectancies through its repeated
publication of false and defamatory statements about Dr. Delashaw.’’).) Thus, his tortious
interference claim is “subject to the same requirements that govern actions for
defamation.” Elec. Recycling Ass’n of Alberta, 2019 WL 1453575, at *4. Accordingly,
the court GRANTS in part and DENIES in part the Times’ motion for summary judgment
on Dr. Delashaw’s tortious interference claim to the same extent as Dr. Delashaw’s
defamation claims. See supra § IIIL.C.2.f.

D. Dr. Cobbs’ Summary Judgment Motion

Dr. Cobbs moves for summary judgment on Dr. Delashaw’s defamation, civil
conspiracy, and tortious interference claims. (See generally Cobbs MSJ.) He raises four
arguments in support of his motion: (1) Dr. Delashaw’s claims are barred by collateral
estoppel (see id. at 13-17); (2) Dr. Delashaw’s claims fail to the extent that they are based
on Dr. Cobbs’ intracorporate statements because those statements are privileged (see id.
at 17-20); (3) Dr. Delashaw’s claims fail to the extent that they are based on Dr. Cobbs’
statements to MQAC because those statements are privileged under Washington’s Anti
Strategic Litigation Against Public Participation (“Anti-SLAPP”) statute, RCW 4.24.510

(see id. at 20-23); and (4) Dr. Delashaw is barred from seeking damages for reputational

ORDER - 55

 
10

11

12

13

14

15

16

17

18

19

20

21

am

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 56 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 56 of 78

harm under the Uniform Correction or Clarification of Defamation Act (““UCCDA”),
RCW 7.96.050 (see id. at 23-24). The court addresses each argument in turn.

L Issue Preclusion

Dr. Cobbs argues that the MQAC Order includes a number of determinative
factual findings that Dr. Delashaw is barred from relitigating in this case under the
doctrine of collateral estoppel, or issue preclusion.!? (See Cobbs MSJ at 10-13.) Federal
courts must give the same preclusive effect to state court judgments as would the courts
of that state. Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). This
rule can apply to state agency fact finding. Univ. of Tenn. v. Elliott, 478 U.S. 788, 799
(1986) (“[W]hen a state agency ‘acting in a judicial capacity . . . resolves disputed issues
of fact properly before it which the parties have had an adequate opportunity to litigate,’
federal courts must give the agency’s factfinding the same preclusive effect to which it
would be entitled in the State’s courts.”) (quoting United States v. Utah Constr. & Mining
Co., 384 U.S. 394, 422 (1966)). Thus, the key question is whether the MQAC Order is
entitled to preclusive effect under Washington law.

In Washington, seven factors must be met in order to give preclusive effect to

agency fact finding—four generally applicable issue preclusion factors and three that are

 

'3 Washington courts often use the terms “issue preclusion” and “collateral estoppel”
interchangeably. See, e.g., Christensen v. Grant Cty. Hosp. Dist. No. 1,96 P.3d 957, 960 (Wash.
2004). For purposes of this order, however, the court follows the United States Supreme Court’s
guidance and uses the term “issue preclusion.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008)
(“Issue preclusion . . . bars ‘successive litigation of an issue of fact or law actually litigated and
resolved in a valid court determination essential to the prior judgment,’ even if the issue recurs in
the context of a different claim.”) (quoting New Hampshire v. Maine, 532 U.S. 742, 748-49
(2001)).

ORDER - 56

 
10

11

12

13

14

15

16

17

18

19

20

ae

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 57 of 78
|

Case 4:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 57 of 78

specific to agency fact finding. First, for issue preclusion to apply to any Washington
findings—from an agency or otherwise—the party seeking to apply preclusion must
establish that:

(1) the issue decided in the earlier proceeding was identical to the issue

presented in the later proceeding, (2) the earlier proceeding ended in a

judgment on the merits, (3) the party against whom collateral estoppel is

asserted was a party to, or in privity with a party to, the earlier proceeding,

and (4) application of collateral estoppel does not work an injustice on the

party against whom it is applied.

Christensen, 96 P.3d at 961 (citations omitted). Three additional factors must be
considered before granting preclusive effect to agency findings: “(1) whether the agency
acted within its competence, (2) the differences between procedures in the administrative
proceeding and court procedures, and (3) public policy considerations.” Jd. at 961-62
(citations omitted).

Dr. Cobbs’ preclusion argument fails on the first element—identity of issues. For
issue preclusion to apply here, Dr. Cobbs bears the burden to show that the issues decided
in the MQAC Order are identical “in all respects” to the issues in this case that he seeks
to preclude Dr. Delashaw from relitigating, such that “the controlling facts and applicable
legal rules remain unchanged” in both proceedings. See Lemond v. State, Dep't of
Licensing, 180 P.3d 829, 833 (Wash. Ct. App. 2008) (quoting Standlee v. Smith, 518 P.2d
721, 722-23 (Wash 1974)). He fails to carry that burden. The MQAC Order states that
the issues before MQAC in Dr. Delashaw’s disciplinary hearing were: (1) “Did [Dr.

Delashaw] commit unprofessional conduct as defined by RCW 18.130.180(4)?”; and (2)

“If [DOH] proves unprofessional conduct, what are the appropriate sanctions under RCW

ORDER - 57

 
10

11

12

13

14

15

16

17

18

19

20

at

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 58 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 58 of 78

18.130.160?” (See 1st Baer Decl. § 3, Ex. 35 at JDEL_013094.) RCW 18.130.180(4)

defines “unprofessional conduct” as:

Incompetence, negligence, or malpractice which results in injury to a patient

or which creates an unreasonable risk that a patient may be harmed. The use

of a nontraditional treatment by itself shall not constitute unprofessional

conduct, provided that it does not result in injury to a patient or create an

unreasonable risk that a patient may be harmed{[.]
RCW 18.130.180(4).

In this case, in contrast, the issues before the court turn on whether Dr. Cobbs
defamed and conspired against Dr. Delashaw by making false statements to Swedish and
MQAC about Dr. Delashaw. (See, e.g., Am. Compl. §§ 50-98.) The MQAC Order did
not make specific factual findings on the veracity of Dr. Cobbs’ statements or determine
that Dr. Cobbs did not conspire against Dr. Delashaw because those issues were not in
front of MQAC. (See generally 1st Baer Decl. § 3, Ex. 35.) Instead, MQAC was tasked
with determining whether Dr. Delashaw engaged in unprofessional conduct under a
specific Washington statute. (See id. at JDEL_013094.) Although the court recognizes
that MQAC’s inquiry into Dr. Delashaw’s alleged unprofessional conduct bears some
relation to the question of whether Dr. Cobbs’ accounts of Dr. Delashaw’s unprofessional
conduct were false, issue preclusion requires issues that are identical “in all respects.”
See Lemond, 180 P.3d at 833 (quoting Standlee, 518 P.2d at 722-23). Because Dr. Cobbs

fails to make that showing of identity, issue preclusion is inapplicable.'* Thus, the court

DENIES Dr. Cobbs’ motion for summary judgment on issue preclusion.

 

'4 Because the court rejects Dr. Cobbs’ preclusion argument on the identity of issues
requirement, the court will not address the other requirements of issue preclusion.

ORDER - 58

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 59 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 59 of 78

2, Intracorporate Privilege

Dr. Cobbs next argues that Dr. Delashaw cannot base his claims for defamation on
Dr. Cobbs’ internal statements at Swedish because those statements are subject to an
intracorporate communications privilege.'° (See Cobbs MSJ at 17-20.) “Liability for
defamation requires that the defamation be communicated to someone other than the
person defamed; in other words, there must be a ‘publication’ of the defamation.” Doe v.
Gonzaga Univ., 24 P.3d 390, 397 (Wash. 2001), rev'd on other grounds, 536 U.S. 273
(2002). Intracorporate communications between co-employees are subject to a qualified
privilege. See id. at 398 (stating that intracorporate communications are not “absolutely
privileged”). A defendant may forfeit the privilege in five ways: (1) by acting with
actual malice; (2) by not acting for the purpose of protecting the interest; (3) by
knowingly publishing the matter to a person to whom the publication is not otherwise
privileged; (4) by not reasonably believing that the matter is necessary to accomplish the
purpose for which the privilege is given; and (5) by publishing unprivileged and
privileged matter. See Moe v. Wise, 989 P.2d 1148, 1157 (Wash. Ct. App. 1999) (internal
citations omitted).

a. Actual Malice
The first issue with regard to privilege is whether Dr. Cobbs forfeited the

intracorporate communications privilege by making statements to Swedish with actual

 

'S Dr. Cobbs also claims that if Dr. Delashaw’s defamation claims fail, his civil
conspiracy and tortious interference claims based on those statements also fail. (See Cobbs MSJ
at 19-20.)

ORDER - 59

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 60 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 60 of 78

malice. (See Cobbs MSJ Resp. at 8, 10-11.) Actual malice exists when a false statement
is made “with knowledge of its falsity or with reckless disregard of its truth or falsity.”
Gonzaga Univ., 24 P.3d at 398 (quoting Herron v. KING Broad. Co., 746 P.2d 295, 301
(Wash. 1987)). “To prove actual malice a party must establish that the speaker knew the
statement was false, or acted with a high degree of awareness of its probable falsity, or in
fact entertained serious doubts as to the statement’s truth.” Jd. (citations omitted). “The
standard for determining ‘actual malice’ is subjective, focusing on the defendant’s belief
in or attitude toward the truth of the statement, not the defendant’s personal hostility
toward the plaintiff.” Herron, 746 P.2d at 302 (citations omitted). Dr. Delashaw bears
the burden of proving actual malice by clear and convincing evidence. See Gonzaga
Univ., 24 P.3d at 398 (approving the portion of a defamation jury instruction that stated
that “[t]he plaintiff has the burden of proving ‘actual malice’ . . . by clear and convincing
evidence’).

Dr. Delashaw alleges that Dr. Cobbs made statements on the following topics with
actual malice: (1) “that there had been a mass exodus of surgeons from SNI”; (2) that
departures from SNI were due to “concerns about quality and an abusive work
environment related to Dr. Delashaw”; (3) “that Dr. Delashaw had forced all referrals to
go to him”; (4) “that there had been a vote of no confidence in Dr. Delashaw”; (5) “that
Dr. Cobbs’[] purported concerns were shared by 14 neurosurgeons”; and (6) “that a
document constituted ‘minutes’ of a meeting”; and (7) “falsely claiming that SNI
surgeons were unanimous in opposing Dr. Delashaw.” (See Cobbs MSJ Resp. at 8,

10-11.) The court concludes that Dr. Delashaw establishes a genuine dispute of material

ORDER - 60

 
10

11

12

13

14

15

16

17

18

Ip

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 61 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 61 of 78

fact on two of these seven categories of statements—Dr. Cobbs’ claims that (1) SNI
surgeons unanimously opposed Dr. Delashaw and (2) Dr. Delashaw caused the mass
personnel departures from SNI.

In Dr. Cobbs’ November 2016 letter to Mr. Armada, Dr. Cobbs attaches what he
refers to as “meeting minutes” from an October 31, 2016 meeting held between Swedish
administration and a number of Swedish physicians. (See Ist Baer Decl. § 3, Ex. 26 at
COBBS00002371-73.) In those minutes, Dr. Cobbs states that the “surgeons group
unanimously identified serious concerns in three domains” and also that “(t]he group
stated that at the current time, there is unanimous lack of confidence and trust in the
leadership of Dr. Delashaw, and that we essentially feel zero confidence in his ability to
self-correct and return to a position of trust amongst the group.” (See id. at
COBBS00002371-72.) During his deposition, Dr. Cobbs stated that even though he
referred to the “unanimous” opinion of the “surgeons group” in his meeting minutes, he
did not intend to imply that the surgeons who attended the meeting in question but had
been at SNI for less than six months shared Dr. Cobbs’ opinion on Dr. Delashaw. (See
Cobbs Dep. at 91:15-94:3.) According to Dr. Cobbs, he “maybe should have specified”
that the “brand new” surgeons at the meeting were not included in his “surgeons group”
because those new surgeons “didn’t understand sort of where it had been and where it
was going.” (See id. at 92:2-93:5.) Viewed in the light most favorable to Dr. Delashaw,
this testimony suggests that Dr. Cobbs was aware that he overstated the “unanimous”
nature of the agreement amongst the so called “surgeons group” in his letter.

i!

ORDER - 61

 
10

11

12

13

14

15

16

17

18

19

20

21

a2

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 62 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 62 of 78

Dr. Delashaw has also provided evidence showing that Dr. Cobbs may have
overstated the causal impact that Dr. Delashaw had on personnel departures at Swedish
Cherry Hill. Dr. Cobbs’ letter to Mr. Armada and the meeting minutes repeatedly
reference the significant number of personnel departures from Swedish Cherry Hill as
grounds for concern. (See Ist Baer Decl. § 3, Ex. 26 at COBBS00002369-73.) As one

example, Dr. Cobbs wrote:

In the last two years, we have lost 62 team members from this campus. Our
current functionality as a surgical institute is severely limited by decreased
ability to staff and support our operating rooms, provide effective and safe

care in our ICU/floor, and demonstrate excellence to our patients in the

clinical setting. This in turn, has led to a financial downturn for the institute

and system. The common thread linking these events is the leadership and

management style of Dr. Johnny Delashaw.

(See id. at COBBS00002369.) The meeting minutes also include an enclosure that lists
16 physicians, five members of “O.R. Nursing Leadership,” and seven Swedish “Program
Managers” that had been dismissed by Swedish, had resigned, or had been reassigned or
had a position eliminated by Swedish. (See id. at COBBS00002375-56.)

During his deposition, Dr. Cobbs testified that he did not mean to convey that each
of these individuals left solely because of Dr. Delashaw. (See Cobbs Dep. at 98:15-99:8.)
Rather, his intent was to state that Dr. Delashaw and the “whole change” that was
occurring at Swedish Cherry Hill caused personnel to leave. (See id.) He also testified
that he does not believe that the letter states anywhere that “everybody here was booted
because of [Dr.] Delashaw.” (See id. at 102:4-16.) However, viewed in the light most

favorable to Dr. Delashaw, the language of the letter contradicts Dr. Cobbs’ claims about

what he intended to say. The letter specifically states that “the leadership and

ORDER - 62

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 63 of 78
Case st6-ev-D0537-ILR Document 160 *SEALED* Filed 06/11/20 Page 63 of 78

management style of Dr. Johnny Delashaw” is the “common thread” linking together
Swedish’s recent problems— including the loss of 62 personnel from Swedish Cherry
Hill. (See 1st Baer Decl. 3, Ex. 26 at COBBS00002369-73.) Moreover, there is also
evidence suggesting that Dr. Cobbs knew or had reason to know that the statement that
Dr. Delashaw was the “common thread” may have been an exaggeration for certain
physicians. Despite identifying Dr. Delashaw as the “common thread” for Swedish’s
problems, Dr. Cobbs testified that he could not offer any opinion on the reasons that at
least two individuals on the enclosed list of departed physicians left Swedish Cherry Hill.
(See Cobbs Dep. at 101:8-16, 102:1-3.)

Additionally, although the standard for actual malice focuses on “the defendant’s
belief in or attitude toward the truth of the statement, not the defendant’s personal
hostility toward the plaintiff . . . . actual malice can be inferred from circumstantial
evidence, including [the] defendant’s hostility or spite.” Herron, 746 P.2d at 302
(citations omitted). Thus, while “hostility alone will not constitute actual malice,”
evidence of the defendants’ hostility toward the plaintiff coupled with other sources of
evidence of actual malice “may be taken into account cumulatively as probative evidence
of actual malice.” See id. (citations omitted). Here, Dr. Delashaw persuasively argues
that Dr. Cobbs harbored hostility toward him that could be viewed as circumstantial
evidence of actual malice against Dr. Delashaw. (See Cobbs MSJ Resp. at 12-15
(compiling statements made by Dr. Cobbs evincing Dr. Cobbs’ animosity toward Dr.
Delashaw).) Viewed in the light most favorable to Dr. Delashaw, that circumstantial

evidence combined with Dr. Cobbs’ deposition testimony creates a genuine dispute of

ORDER - 63

 
10

11

12

13

14

15

16

17

18

19

20

21

ae

 

 

|
Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 64 of 78

|
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 64 of 78

material fact on the questions of whether Dr. Cobbs acted with actual malice in making
statements about surgeon unanimity and the cause of Swedish Cherry Hill’s personnel
departure. Thus, the court DENIES Dr. Cobbs’ motion for summary judgment as it
applies to those categories of statements.

The court also concludes, however, that Dr. Delashaw has failed to identify a
genuine dispute of material fact on whether Dr. Cobbs acted with actual malice in making
any of the other categories of statements identified in Dr. Cobbs’ letter to Swedish. (See
Cobbs MSJ Resp. at 8, 10-11.) First, Dr. Delashaw takes issue with two statements that
Dr. Cobbs did not actually make in his letter to Swedish: (1) “that there had been a vote
of no confidence in Dr. Delashaw”; and (2) “that Dr. Cobbs’ purported concerns were
shared by 14 neurosurgeons.” (See id.) Dr. Cobbs’ letter says nothing about a supposed
“no confidence” vote. (See generally 1st Baer Decl. § 3, Ex. 26.) Additionally, although
the court concludes that there is a dispute of fact regarding whether Dr. Cobbs’ unanimity
claims were made with actual malice, the letter does not state that Dr. Cobbs’ concerns
were “shared by 14 neurosurgeons.” (See generally id.) Indeed, Dr. Cobbs is the only
signatory to the letter. (See id. at COBBS00002370.) Dr. Delashaw cannot accuse Dr.
Cobbs of making statements with actual malice without evidence that he made the
statements at issue in the first place.

Second, Dr. Delashaw offers no argument in support of his contention that Dr.
Cobbs’ statements “that Dr. Delashaw had forced all referrals to go to him” were made
with actual malice. (See Cobbs MSJ Resp. at 10-15.) Moreover, Dr. Cobbs’ testimony

on the topic of referrals states that he believed that one of the “general issue[s]” and

ORDER - 64

 
10

11

12

13

14

i

16

iy

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 65 of 78
|
Case 4:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 65 of 78

“major concern[s]” amongst physicians he spoke to about Dr. Delashaw was that Dr.
Delashaw was interfering with the referral process at SNI. (See Cobbs Dep. at
90:1-91:14.) Given that Dr. Delashaw fails to identify any contrary evidence, the court
concludes that Dr. Delashaw has failed to carry his burden to identify a genuine dispute
of material fact on this category of statements.

Third, Dr. Delashaw failed to identify sufficient evidence to create a genuine
dispute of material fact on the final two categories of statements he identifies: (1) “that
there had been a mass exodus of surgeons from SNI”; and (2) “that a document
constituted ‘minutes’ of a meeting.” (See Cobbs MSJ Resp. at 8, 10-11.) The only
evidence Dr. Delashaw points to in support of his claim that Dr. Cobbs acted with actual
malice in stating that there had been significant personnel departures from Swedish is Dr.
Cobbs’ deposition testimony. (See id. at 11.) However, Dr. Cobbs testified that another
physician wrote the sentence in his November 2016 letter about Swedish losing “62 team
members” and that he was told that the number was accurate. (See Cobbs Dep. at
80:18-81:10.) Similarly, he testified that Dr. Mayberg had provided the list of specific
individuals that had left Swedish. (See id. at 98:15-23.) Dr. Delashaw fails to explain
why Dr. Cobbs’ apparent decision to trust his colleagues on this issue constitutes clear
and convincing evidence of actual malice. (See Cobbs MSJ Resp. at 10-11.)

Dr. Delashaw also mischaracterizes Dr. Cobbs’ testimony about “meeting
minutes.” Dr. Delashaw argues that Dr. Cobbs acted with actual malice by labeling the
attachment to his email as “meeting minutes” because he “‘admits that he knew the

‘minutes’ were not minutes at all.” (See id. at 11.) However, Dr. Cobbs’ testimony

ORDER - 65

 
10

11

[2

13

14

15

16

17

18

19

20

21

ae

 

 

|
Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 66 of 78

Case 9:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 66 of 78

shows that any error he made in labeling the attachments to his letter was inadvertent. He
testified that he did not “know what a minute is supposed to be” and that his intention
was to “put together what the meeting was about.” (See Cobbs Dep. at 64:5-65:1.) Dr.
Delashaw does not point to any evidence to contradict Dr. Cobbs’ assertion that his error
in labeling the document as “meeting minutes,” if any, was unintentional and, as such,
not made with actual malice. (See Cobbs MSJ Resp. at 10-11.)
b. Acting for the Purpose of Protecting the Interest

In addition to his argument that Dr. Cobbs forfeited the intracorporate
communications privilege by acting with actual malice, Dr. Delashaw also argues that Dr.
Cobbs forfeited the privilege because he did not “act for the purpose of protecting the
interest that is the reason for the existence of the privilege.” (See Cobbs MSJ Resp. at
11-12); see also Moe, 989 P.2d at 1157. The intracorporate privilege exists because a
corporation acts only through its employees and cannot defame itself. Doe, 24 P.3d at
397. Thus, the privilege is held only insofar as the employee is “acting in the ordinary
course” of his work. Jd. Consequently, “[w]hen a corporate employee, not acting in the
ordinary course of his or her work, publishes a defamatory statement, either to another
employee or to a nonemployee, there can be liability in tort for resulting damages.” Jd. at
398. Further, if an otherwise privileged statement is “made solely from spite or ill will,”
the statement is “an abuse and not a use of the privilege.” Restatement (Second) of Torts

§ 603, cmt. a. (1977).'© “However, if the publication is made for the purpose of

 

'6 Washington courts have cited Section 603 of the Restatement (Second) of Torts with
approval in defamation cases. See, e.g., Moe, 989 P.2d at 1157.

ORDER - 66

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 67 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 67 of 78

protecting the interest in question, the fact that the publication is inspired in part by
resentment or indignation at the supposed misconduct of the person defamed does not
constitute an abuse of the privilege.” Jd.

Dr. Delashaw argues that Dr. Cobbs did not send his letter to Mr. Armada in the
ordinary course of his work and that he instead wrote the letter out of “spite or ill will”
toward Dr. Delashaw and in the interest of furthering his personal career at the cost of Dr.
Delashaw. (See Cobbs MSJ Resp. at 11-12.) Dr. Cobbs does not respond substantively
to this argument. (See Cobbs Reply (Dkt. # 143) at 12.) Instead, Dr. Cobbs argues that
Dr. Delashaw only pleaded actual malice in his complaint and, as such, must be limited to
actual malice because it would be “unfair for Dr. Delashaw to assert four new bases for
abuse of privilege nearly two years after suing.” (See id.) The court disagrees. Dr.
Delashaw specifically pleaded that Dr. Cobbs’ statements were not privileged (see Am.
Compl. § 192) and argued throughout the complaint that Dr. Cobbs authored the letter
only to advance his own personal agenda and not for Swedish’s benefit (see id. at {{j 61,
67, 73, 75, 90-93). Moreover, the court finds Dr. Cobbs’ apparent surprise at Dr.
Delashaw’s attempt to raise this argument to be disingenuous given that Dr. Delashaw
raised this same argument in his opposition to Dr. Cobbs’ motion to dismiss on the
intracorporate privilege. (See Cobbs MTD Resp. (Dkt. # 34) at 10.) The court’s order on
the motion to dismiss also recognized that Dr. Delashaw argued that Dr. Cobbs did not
//

//

//

ORDER - 67

 
10

11

12

13

14

15

16

17

18

19

20

21

ze

 

 

|
Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 68 of 78

Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 68 of 78

make the statements within the course of his employment.'’ (See 8/23/18 Order at 24
n.12.) Thus, the court concludes that Dr. Delashaw sufficiently pleaded this theory and
that Dr. Cobbs had adequate notice that this theory was at issue in this case.

Because Dr. Cobbs fails to respond substantively to Dr. Delashaw’s argument, the
court concludes that Dr. Delashaw adequately identifies a genuine dispute of material fact
as to whether Dr. Cobbs forfeited the intracorporate communications privilege by failing
to “act for the purpose of protecting the interest that is the reason for the existence of the
privilege.” See Moe, 989 P.2d at 1157.

c: Remaining Forfeiture Arguments

Dr. Delashaw also argues that Dr. Cobbs forfeited the intracorporate privilege by
(1) sending copies of the false statements in his letter to persons outside of Swedish (see
Cobbs MSJ Resp. at 15); and (2) making statements that he did “not reasonably believe”
were “necessary to accomplish the purpose for which the privilege is given.” (See Cobbs
MSJ Resp. at 12-15); see also Moe, 989 P.2d at 1157. Because Dr. Cobbs fails to
respond substantively to these arguments (see Cobbs Reply at 12), the court concludes
that they survive summary judgment.

d. Summary
In sum, the court GRANTS in part and DENIES in part Dr. Cobbs’ motion for

summary judgment on application of the intracorporate communications privilege. The

 

'7 The court concluded that it did not need to address that argument at the time because it
had already denied Dr. Cobbs’ motion to dismiss based on Dr. Delashaw’s allegations of actual
malice. (See 8/23/18 Order at 24 n.12.)

ORDER - 68

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 69 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 69 of 78

court concludes that Dr. Delashaw has failed to establish that Dr. Cobbs acted with actual
malice when he made statements related to the following topics: (1) “that there had been
a mass exodus of surgeons from SNI”; (2) “that Dr. Delashaw had forced all referrals to
go to him”; (3) “that there had been a vote of no confidence in Dr. Delashaw”; (4) “that
Dr. Cobbs’[] purported concerns were shared by 14 neurosurgeons”; and (5) “that a
document constituted ‘minutes’ of a meeting.” (See Cobbs MSJ Resp. at 8, 10-11.)
However, Dr. Delashaw has established a genuine dispute of material fact on actual
malice in regards to the following categories of statements: (1) “that SNI surgeons were
unanimous in opposing Dr. Delashaw” and (2) that departures from SNI were due to
“concerns about quality and an abusive work environment related to Dr. Delashaw.” (See
id.) Further, the court concludes that Dr. Delashaw may also establish that Dr. Cobbs
forfeited the intracorporate communications privilege in whole or in part if he is able to
establish that (1) Dr. Cobbs failed to “act for the purpose of protecting the interest that is
the reason for the existence of the privilege;” (2) “knowingly publishe[d] the matter to a
person to whom the publication is not otherwise privileged”; or (3) made statements
without “reasonably believing” that the statements were “necessary to accomplish the
purpose for which the privilege is given.” '!* See Moe, 989 P.2d at 1157.

/I

 

'8 Because summary judgment is granted in part and denied in part on the application of
the intracorporate communications privilege, the court also grants in part and denies in part Dr.
Cobbs motion on Dr. Delashaw’s tortious interference and civil conspiracy claims to the same
extent as Dr. Delashaw’s defamation claims. See supra § III.C.3; (see also Cobbs MSJ at
19-20.)

ORDER - 69

 
10

11

[2

13

14

15

16

17

18

19

20

21

a2

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 70 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 70 of 78

3. Anti-SLAPP Immunity

Dr. Cobbs also takes aim at Dr. Delashaw’s attempts to hold Dr. Cobbs liable for
statements Dr. Cobbs made to MQAC or actions Dr. Cobbs took to “conspire” with
others to make false statements to MQAC. Dr. Delashaw fails to clearly define the
relationship between his claims in this case and Dr. Cobbs’ participation in MQAC
proceedings against Dr. Delashaw. As best the court can tell, it appears that Dr.
Delashaw expects to prove that Dr. Cobbs conspired with the anonymous whistleblowers
to make false statements against Dr. Delashaw with MQAC. (See Cobbs MSJ Resp. at 8
(“Dr. Delashaw has alleged and will prove that Dr. Cobbs conspired against and defamed
him by (1) falsely reporting to MQAC the Flett incident, [and] (2) falsely reporting to
MQAC the allegations in the Mayberg complaint.”), 15 (“Washington’s Anti-SLAPP
Statute Does Not Immunize the Two False Statements Dr. Cobbs’[] Co-Conspirators
Made to MQAC in Early 2016”).)

Dr. Cobbs argues that he is immune from civil liability for any communications
made to MQAC based on the following provision of Washington’s Anti-SLAPP Statute:

A person who communicates a complaint or information to any branch or

agency of federal, state, or local government... is immune from civil

liability for claims based upon the communication to the agency...

regarding any matter reasonably of concern to that agency... .

RCW 4.24.510.'° The communicator need not have acted in good faith in order to be

entitled to immunity under this statute. Bailey v. State, 191 P.3d 1285, 1291 (Wash. Ct.

 

'? The Washington Supreme Court declared unconstitutional a separate section of
Washington’s Anti-SLAPP statute. Davis v. Cox, 351 P.3d 862, 874 (Wash. 2015) (invalidating
“RCW 4.24.525 as a whole”). That decision acknowledged and left intact the narrower,

ORDER - 70

 
10

11

12

13

14

15

16

17

18

i?

20

21

a2

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 71 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 71 of 78

App. 2008). Rather, Dr. Cobbs is immune so long as the information that Dr. Cobbs or
his alleged co-conspirators provided “regard[s] any matter reasonably of concern to”
MQAC. RCW 4.24.510.

Dr. Cobbs is immune from civil liability for statements made to MQAC or any
actions taken with regard to the MQAC proceedings against Dr. Delashaw. MQAC is
unquestionably a state agency. See RCW 18.71.015 (enabling statute for MQAC).
MQAC’s express mission is to promote patient safety through the discipline of
physicians. (See Ist Baer Decl. § 3, Ex. 41); see also RCW 18.71.002 (“It is the purpose
of the commission to regulate the competency and quality of professional health care
providers under its jurisdiction by establishing, monitoring, and enforcing qualifications
for licensing, consistent standards of practice, continuing competency mechanisms, and
discipline.”). Thus, the court concludes that complaints about physician conduct are
“matter[s] reasonably of concern to” MQAC under RCW 4.24.510. Therefore, Dr. Cobbs
is immune from liability “based on” any of his or his co-conspirators’ communications to
MQAC about Dr. Delashaw. See RCW 4.24.510. Moreover, because the statements and
conduct at issue relate to a matter of concern to MQAC, immunity applies even if Dr.
Cobbs or his co-conspirators made statements to MQAC or otherwise participated in
MQAC proceedings in bad faith, as Dr. Delashaw claims. See Bailey, 191 P.3d at 1291.

H

 

longstanding provisions of RCW 4.24.510, under which Dr. Cobbs proceeds here. Jd. at 865; see
also Phoenix Trading, Inc. v. Loops LLC, 732 F.3d 936, 942 (9th Cir. 2013) (differentiating
between RCW 4.24.510 and RCW 4.24.525).

ORDER - 71

 
10

11

12

13

14

15

16

17

18

i

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 72 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 72 of 78

Dr. Delashaw argues that Anti-SLAPP immunity is inapplicable to false
statements. (See Cobbs MSJ Resp. at 16-17.) The court rejects that argument. Although
Dr. Delashaw attempts to contorts caselaw to support his position, he does not cite a
single case that holds that Anti-SLAPP immunity only applies to true statements. (See
id.) He also ignores cases that quite plainly hold that communications to government
agencies are immune “regardless of content or motive.” See, e.g., Bailey, 191 P.3d at
1291; Peltier v. Sacks, C17-5209RBL, 2017 WL 3188414, at *3 (W.D. Wash. July 25,
2017) (“Even if his speech was defamatory, he is immune if his communication regarded
‘any matter reasonably of concern’ to the governmental agency to which he reported.”)
Moreover, the court agrees with Dr. Cobbs that a statute that provided immunity only for
true statements would be superfluous given that true statements are inherently immunized
from liability. See Lundin v. Discovery Commc’ns, Inc., 18-17300, 2020 WL 1131231, at
*1 (9th Cir. Mar. 9, 2020) (“[B]Jecause of First Amendment protections, truth is an
absolute defense to defamation even if statements were made with actual malice.”) (citing
Garrison v. Louisiana, 379 U.S. 64, 77-78 (1964)).

The court further agrees with Dr. Cobbs that Anti-SLAPP immunity extends to
any damages that Dr. Delashaw alleges were caused by Dr. Cobbs or his co-conspirators’
complaints to MQAC. (See Cobbs MSJ at 22-23.) Anti-SLAPP immunity extends to
“Tall of the actions” in Dr. Delashaw’s complaint, as well as “all of the damages,” that
stem from Dr. Cobbs or his co-conspirators’ communications with MQAC. See Dang v.
Ehredt, 977 P.2d 29, 37-38 (Wash. Ct. App. 1999). Thus, Dr. Delashaw cannot recover

/

ORDER - 72

 
10

11

12

13

14

15

16

17

18

19

20

21

pe

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 73 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 73 of 78

damages that were caused by Dr. Cobbs or his co-conspirators’ statements to MQAC or
his participation in MQAC proceedings.”°

In conclusion, the court GRANTS Dr. Cobbs’ motion for summary judgment on
the application of Anti-SLAPP immunity. Dr. Cobbs is immune from Dr. Delashaw’s
defamation, civil conspiracy, and tortious interference claims to the extent that those
claims are based on Dr. Cobbs or his alleged co-conspirators’ statements to MQAC or
participation in MQAC proceedings.

4. Reputational and Presumed Damages

Finally, Dr. Cobbs argues that Dr. Delashaw is barred from recovering
reputational or presumed damages under UCCDA because Dr. Delashaw failed to
respond to a request for additional information about the alleged falsity of the statements
he made in the November 2016 letter. (See Cobbs MSJ at 23-24; Cobbs Reply at
12-13.2!) The UCCDA states that “[a] person may maintain an action for defamation

. only if... the person has made a timely and adequate request for correction or

 

20 The court acknowledges that Dr. Delashaw believes he can prove that actions Dr.
Cobbs took outside of his statements to MQAC caused Dr. Delashaw’s damages. (See Cobbs
MSI Resp. at 18.) Because those causal arguments are not currently at issue, the court declines
to comment or rule on them.

71 The court notes that Dr. Cobbs’ reply brief exceeds the 12-page limit for reply briefs
provided by Local Civil Rule 7(e)(3). See Local Rules W.D. Wash. LCR 7(e)(3). As the court
has previously warned Dr. Delashaw, the court expects all parties to strictly adhere to the Federal
Rules of Civil Procedure and the Local Civil Rules. (See 5/28/2020 Order (Dkt. # 155) at 11-12
(“The court warns Dr. Delashaw and his counsel that it expects all parties to diligently adhere to
this district’s local rules and that additional attempts to flout the local rules may result in
sanctions.”).) Thus, the court refuses to consider the portion of Dr. Cobbs’ UCCDA argument
that extends beyond the twelfth page of Dr. Cobbs’ reply brief, as it is entitled to do under the
Local Civil Rules. Local Rules W.D. Wash. LCR 7(e)(6) (“The court may refuse to consider any
text, including footnotes, which is not included within the page limits.”).

ORDER - 73

 
10

11

12

13

14

15

16

I?

18

Ig

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 74 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 74 of 78

clarification from the defendant.” RCW 7.96.040(1)(a). The UCCDA defines an
“adequate” request for correction or clarification as one that:

(a) Is made in writing and reasonably identifies the person making the

request;

(b) Specifies with particularity the statement alleged to be false and

defamatory or otherwise actionable and, to the extent known, the time and

place of publication;

(c) Alleges the defamatory meaning of the statement;

(d) Specifies the circumstances giving rise to any defamatory meaning of the

statement which arises from other than the express language of the

publication; and

(e) States that the alleged defamatory meaning of the statement is false.

RCW 7.96.040(3)(a)-(e). Service of a complaint may constitute an adequate request for
correction or clarification if the complaint satisfies the requirements of RCW7.96.040(3).
RCW 7.96.040(4). After a request to make a correction or clarification under UCCDA,
the recipient may “ask the requester to disclose reasonably available information material
to the falsity of the allegedly defamatory or otherwise actionable statement.” RCW
7.96.050(1). Ifa person receives such a request and “unreasonably fails to disclose the
information,” the person “may not recover damages for injury to reputation or presumed
damages.” RCW 7.96.050(2).

Dr. Cobbs argues that an email he sent Dr. Delashaw in February 2017—over a
year before Dr. Delashaw filed this lawsuit—serves as a request to disclose available
information as to falsity that cuts Dr. Delashaw off from recovering reputational or
presumed damages. (See 1st Baer Decl. § 3, Ex. 38.) In that email, Dr. Cobbs informed

Dr. Delashaw that he received a call from a third party who claimed to be sending a

message from Dr. Delashaw to Dr. Cobbs. (See id. at COBBS00001722.) According to

ORDER - 74

 
10

11

IZ

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 75 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 75 of 78

Dr. Cobbs, the individual informed Dr. Cobbs that Dr. Delashaw was considering suing
Dr. Cobbs, and if Dr. Cobbs wanted to avoid a lawsuit, he needed to write a new letter to
Mr. Armada that stated that (1) Dr. Cobbs was angry when he wrote the November 2016
letter, (2) the November 2016 letter contained inaccuracies, and (3) Dr. Delashaw was a
very high quality neurosurgeon. (See id.) Dr. Cobbs asked Dr. Delashaw to confirm that
the third party spoke on Dr. Delashaw’s behalf, and also asked Dr. Delashaw to go over
the November 2016 letter and identify or make comments on the portions that he believed
were inaccurate. (See id.) According to Dr. Cobbs, Dr. Delashaw never responded to
this email. (See Cobbs MSJ at 24.)

The issue with Dr. Cobbs’ argument is one of timing. RCW 7.96.050(1) states
that “[a] person who has been requested to make a correction or clarification” may ask
the requesting person for reasonable disclosure of material information about falsity. By
February 2017, when Dr. Cobbs sent the email to Dr. Delashaw asking for additional
information, Dr. Delashaw had not requested that Dr. Cobbs make a correction or
clarification under UCCDA. The third-party call Dr. Cobbs received was not in writing
and, as such, does not meet the requirements of an “adequate” request for correction or
clarification. See RCW 7.96.040(3)(a). Thus, at the time Dr. Cobbs emailed Dr.
Delashaw, Dr. Cobbs was not “a person who has been requested to make a correction or
clarification” under RCW 7.96.050(1), meaning that he was not yet entitled to make a
request for disclosure of material information that would have triggered Dr. Delashaw’s
obligation to reasonably disclose information or risk being barred from recovering

reputational and presumed damages.

ORDER - 75

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 76 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 76 of 78

In its order on Dr. Cobbs’ motion to dismiss, the court concluded that Dr.
Delashaw’s operative complaint constituted an adequate request for correction or
clarification under RCW 7.96.040(4). (See 8/23/18 Order at 20-21.) However, Dr.
Cobbs does not point to any evidence showing that he requested that Dr. Delashaw
provide additional evidence of falsity after Dr. Delashaw served the complaint or that Dr.
Delashaw failed to respond to such a request. (See Cobbs MSJ at 23-24.) Instead, Dr.
Cobbs argues that Dr. Delashaw “admits he is not seeking a retraction from Dr. Cobbs at
all.” (See id. at 24.) Dr. Cobbs reads too much into Dr. Delashaw’s testimony. In the
portion of Dr. Delashaw’s testimony that Dr. Cobbs cites, Dr. Delashaw states that he
wants a retraction from the Times and he “just want[s] an apology [from] Dr. Cobbs so
we could move forward.” (See Delashaw Dep. at 801:1-4.) The fact that Dr. Delashaw
stated that he “just wants an apology” from Dr. Cobbs does not take away from the fact
that Dr. Delashaw filed a complaint that constitutes an adequate request for clarification
or correction under UCCDA, which is all that UCCDA requires. See RCW
7.96.040(1)(a). Thus, the court DENIES Dr. Cobbs’ motion for summary judgment on
the issues pertaining to his UCCDA arguments.

E. Sealing

Because this order relies on materials filed under seal, the court DIRECTS the
Clerk to provisionally file this order under seal. The court ORDERS counsel for all
parties—including counsel for interested party Swedish Health Services—to meet and
confer regarding which, if any, portions of this order they seek to redact. Counsel must

then submit one joint statement or, if they cannot agree on a joint statement, competing

ORDER - 76

 
10

11

12

13

14

15

16

17

18

19

20

zl

ae

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 77 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 77 of 78

statements indicating the portions of the order they seek to have redacted and on what
basis.”* See Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir.
2006). The statement or statements must attach a proposed redacted order that
incorporates the redactions requested in the corresponding statement. The parties must
file any such statement within 14 days of the date of the filing date of this order. The
court will consider the parties’ redaction requests, if any, and then file the order on the
docket with any necessary redactions.
IV. CONCLUSION

For the reasons set forth above, the court GRANTS in part and DENIES in part the
Times’ motion for summary judgment (Dkt. ## 109 (sealed); 156 (redacted)), and
GRANTS in part and DENIES in part Dr. Cobbs’ motion for summary judgment (DKt.
#116). Regarding the Times’ motion, the court DENIES the motion insofar as Dr.
Delashaw’s defamation and tortious interference claims rely on statements about Dr.
Delashaw’s financial incentives to pursue a high patient volume, but otherwise GRANTS
the Times’ motion. Regarding Dr. Cobbs’ motion, the court DENIES Dr. Cobbs’ issue
preclusion argument, GRANTS in part and DENIES in part Dr. Cobbs’ intracorporate
/
/I
//

//

 

22 In preparing their joint or competing statements, the court advises the parties to hew to
the guidance provided by the court’s recent sealing order. (See 5/28/20 Order.)

ORDER - 77

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 2:18-cv-00537-JLR Document 207 Filed 07/14/20 Page 78 of 78
Case 2:18-cv-00537-JLR Document 160 *SEALED* Filed 06/11/20 Page 78 of 78

privilege argument, GRANTS Dr. Cobbs’ Anti-SLAPP argument, and DENIES Dr.
Cobbs’ UCCDA argument. The court DIRECTS the Clerk to provisionally file this order

under seal.

Dated this 11th day of June, 2020.

QO\n 2 PLS

JAMES L. ROBART
United States District Judge

ORDER - 78

 
